EXHIBIT 1
                                                    Wolters Kluwer

                PROCESS SERVER DELIVERY DETAILS




Date:            Thu, Jul 23, 2020

Server Name:     Douglas Forrest

Location:        Los Angeles, CA-LA




Entity Served    APPLE VALUE SERVICES, LLC

Agent Name       CT CORPORATION SYSTEM (C0168406)

Case Number      37202000017475CUMCCTL

Jurisdiction     CA-LA
     \
           ■I


                                                                                                                                             ' suM-ibb-
                                       SUMMONS                                                                              iFWcdu^USEONi^. .
                                                                                                                       ..(SOLO. PARA U50 OE LA .CORTE)




                                                                                                                  >B/tC.ecilei\An'Relt:pepjJty.;;Clerkj:



;RKeKAEL;^V;,pn:MtialfiP^herselland:aIlp(here^

 NOTICEt-Y.ouihave.been sued: The;courtmaydecide:3gainst you.without your being.heard.unless'you.respond,vvitliin<30.daysr.Read;the infomiation:
 beiw.,.       ......... .............. ....................................................................................... ' ,
 ' ■ Ypu.haye Mji^ALEND/^R^DAYS'after/iHissummpns'andJegal papers are/seryed^oriiyou'lO'file.aiwmen.respon




 be.'taicenwithouifurtherwamlng fromiKe couii;   '




 Mni/nuacr^.'i




 ' .Hay::b/rbsr^u/^fostega/ei.y£s,fe(»men^/tffluQ7/anieia.un,ai);p9ad6%iTO'd/a(a^^
 %/s,:6n^;a^abps.,S(:TO:pueda>^ara.w;a66gado-;ss;^s*/^,u^^^




 pagarergrayamendEfacp^^^^^^^^^                       _______________ ___________ .             ______ ^______ -
•The narneTand address;6f;the'cou^^                                     eASE.NUWBER;       YA/»ime/Tj:t/e/:Caso);     •:
f£i;'bom/jre’y.^/recc/dn'                                                        37-2020-00017475-CU-MC-CTL
SAN:piEGOSyF'ERIiD:RlCOURT..; /.........
 :33b;Wesl;Br6ac^wAy.,S.an,.Diegp.•^e^^
%^a*rie;;^ress;Wfe(eRhone nymbef:pf ^ia
de./e/6fpnp.de/a6dga^o,tfe/;c/ema^^^^^^                                             ........................... .... _
J^^R^Hawl<ins^Sai^htha'A^SmilW;,UAMESiHAVVKlNSfARLG;(98®]Research.pr;;Ste-2bb.Jivine.^A:^|2Mb5^;'?^387-72pb^

fe:                         _                                                      life) ' ..
                                                                                                                                               ..Depulj^
                                                                                                                                               li^djuiito)


          ............................... ^ NGTICE^THg^S^:S|®E                                  ....................
                                   "1^. .[li]:‘as:anMykiy^^pfen^t,:


                                       ,^>offlbeMoffepe#);:
                                                                                                                                             *-UC
                                          ' aer5|^:.eep:i36:iO:(^i:i^^i!Sr])
                                         un                                  J                         OlPGpjjj&e&^ynori] (>-^h v^^'n
                                                 0'‘®eR4:i6:26'(aefuhctlcoipora«dfljj                  r~l':c:ep:4ie:7fe(cohservalee);'
                                                     ..   t

                                         '■ r l-blher/^ec/#'
                                 : -41. m byrper^6hai:d^liver^n;.^afei/
                                                          k SUMMOSSv
1     JAMES HAWKTNS, APLC
      JAMES R. HAWKLINS, ESQ. (#192925)
2    'james@jameshawkinsaplc.com                                          ELECTRONICALLY FILED
                                                                          * Supenor;,Cpurt:.of.:;CaJ!fo_mia;:
      SAMANTHA A. SMITH, ESQ. (#233331)                                        County of^Sah^Oiego;
3     samantha@jameshawkinsaplc.com
      9880 Research Drive, Suite 200                                       :07/13/2020:^^04:P5:OOHPM:,
4     Irvine, CA 92618
      Tel.: (949) 387-7200
5     Fax: (949) 387-6676
6    Attorneys for Plaintiff Rachael Shay,
     on behalf of herself and all others similarly situated
7

8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
9
                                          COUNTY OF SAN DIEGO
10
11   RACHAEL SHAY, on behalf of herself and           Case No. 37-2020-00017475-CU-MC-CTL
     all others similarly situated,
12                                                    Assigned for All Purposes to:
13                                  Plaintiff,        Hon. Richard Whitney, Dept. C-68
     V.
14                                                    FIRST AMENDED CLASS ACTION
     APPLE, INC., a Delaware corporation;             COMPLAINT FOR DAMAGES AND
15   APPLE VALUE SERVICES, LLC, a                     EQUITABLE, DECLARATORY AND
     Virgina limited liability corporation; and       INJUNCTIVE RELIEF
16   Does 1 through 10, inclusive,
17
                                    Defendants.       DEMAND FOR JURY TRIAL
18
19
20
21
22
23
24
25
26
27
28


              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1             Plaintiff Rachael Shay brings this action on behalf of herself and all others similarly
2    situated against Defendants Apple, Inc. and Apple Value Services, LLC ("'Apple” or

3    “Defendants”) and states as follows:
4                                           NATURE OF ACTION
5             1.     This is a consumer class action on behalf consumers nationwide, and in California,

6    who purchased a defective, unsecure and valueless Apple gift card.
7             2.     Throughout the Class Period, defined below, Defendants manufactured, marketed,

8    sold and/or distributed Apple gift cards Defendants knew, or should have known, were subject to
9    an ongoing scam wherein the funds on the gift cards are fraudulently redeemed by third parties
10   accessing the Personal Identification Number (“PIN”) prior to use by die consumer.
M             3.     Rather than take simple preventative measures to curb the known and rampant
12   fraudulent conduct and/or warn consumers that the Apple gift card funds are easily susceptible to
13   theft upon purchase. Defendants perpetuated the fraud by staying silent, refusing to refund
14   consumers that complained when they discovered their Apple gift cards were valueless, and

15   failing to implement and maintain reasonable security procedures and practices appropriate to
16   protect consumers’ personal infomiation.
17            4.     As a result. Defendants have caused Plaintiff and other similarly situated

18   consumers to purchase a product, which is not secure and does not perform as represented.

19   Plaintiff and other similarly situated consumers have been harmed in the amount they paid for the
20   gift cards, plus interest.
21            5.     Plaintiff brings this action on behalf of herself and all other similarly situated

22   consumers to halt Defendants’ dissemination of unsecure Apple gift cards, correct the false and
23   misleading perception it has created in the minds of consumers that the Apple gift cards are secure
24   and of good quality, and to obtain redress for those who have purchased the faulty Apple gift

25   cards.
26                                      JURISDICTION AND VENUE
27            6.     This Court has Jurisdiction over this action pursuant to the California Constitution,

28   Article VI, § 10, which grants the Superior Court original Jurisdiction in all causes except those

                                                         1

               FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     given by statutes to other courts. The statutes under which this action is brought do not specify
2    any other basis for jurisdiction.
3            7.      This Court has jurisdiction over all Defendants because, upon information and
4    belief, they are either citizens of California, have sufficient minimum contacts in California or
5    otherwise intentionally avail themselves of the California market so as to render the exercise of
6    jurisdiction over them by the California courts consistent with traditional notions of fair play and
7    substantial justice.
8            8.      Venue as to each defendant is proper in this judicial district, pursuant to California

9    Code of Civil Procedure section 395.5. On information and belief, Defendants distribute, market
10   and sell their products in San Diego County and throughout California, and each defendant is
11   within the jurisdiction of this Court for service of process purposes. The unlawful acts alleged
12   herein have a direct effect on Plaintiff and those similarly situated within the State of California.
13                                                PARTIES
14           9.      Plaintiff Rachael Shay is and was at all relevant times during the Class Period

15   defined herein, an individual residing in San Diego County, California. On April 3, 2020, Plaintiff
16   purchased a $50 Apple gift card from Walmart in Encinitas, California, as a gift for her son. The
17   gift card was solely in her possession until she gave it to her son. When her son attempted to load
18   the gift card he received a message indicating that the gift card had already been redeemed.
19   Plaintiff contacted Apple and was told the gift card was redeemed by another account on April 3,
20   2020, tlie same day she purchased the gift card, and the card no longer had any value. For security
21   reasons, Defendants would not provide Plaintiff with any additional information about the owner
22   account that redeemed the code, other than it was an account unrelated to Plaintiff and/or her son.
23   Plaintiff was then told there was nothing else Defendants could do for her, that her case was
24   closed and any further contact would go unanswered. Had Plaintiff known the truth about

25   Defendants’ defective gift cards, she would not have purchased it. As a result of her purchase,
26   Plaintiff suffered injury in fact and lost money.
27
28

                                                         2

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1            10.     Defendant Apple, Inc. is a multinational technology company headquartered in

2    Cupertino, California, that designs, develops, and sells consumer electronics, computer software,
3    and online services.
4            11.     Defendant Apple Value Services, LLC is a subsidiary of Apple, Inc. with its
5    headquarters also in Cupertino, California, and is responsible for 'Issuing and managing” Apple
6    gift cards in the United States.
7            12.     Defendants manufacture, market, sell and/or distribute gift cards to thousands of
8    consumers across the country and in the State of California.
9            13.     The true names and capacities, whether individual, corporate, associate, or
10   otherwise, of defendants sued herein as Does 1 to 10, inclusive, are currently unknown to
11   Plaintiff, who therefore sues these defendants by such fictitious names under California Code of
12   Civil Procedure § 474. Plaintiff is informed and believes, and based thereon alleges, that each of
13   the defendants designated herein as a Doe is legally responsible in some manner for the unlawful
14   acts referred to herein. Plaintiff will seek leave of court to amend this Complaint to reflect the true
15   names and capacities of the defendants designated hereinafter as Does when such identities
16   become known. Throughout this complaint, the term “Defendants” shall include defendants Does
17   ! to 10, inclusive.
18                                      FACTUAL ALLEGATIONS
19           14.     Throughout the Class period. Defendants have manufactured, marketed, sold
20   and/or distributed Apple gift cards on a nationwide basis, and throughout California, in a uniform
21   and similar fashion.
22           15.     The Apple gift cards are sold online and through Defendants’ various retailers and
23   may be used to access Defendants’ various online services, including services available through
24   the App Store and iTunes.
25           16.     Apple gift cards contain a Personal Identification Number (“PIN”) covered with
26   silver scratch off tape. When a consumer purchases a new Apple gift card, the PIN is activated so
27   that it can be loaded onto a consumer’s Apple account to use for Apple services. Upon
28   information and belief (and as the acronym suggests), the Apple gift card PINs contain “personal

                                                        3

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     information” associated with and/or reasonably linked, directly or indirectly, with the purchasing

2    consumer upon activation.
3            17.    Upon information and belief, due to Defendants’ defective design, manufacture
4    and/or packaging of the Apple gift cards, including Apple’s failure to implement and maintain
5    reasonable security procedures and practices to properly secure the Apple gift cards, the Apple gift
6    cards are targeted by thieves who electronically access the Apple gift cards at the point of sale and
7    redeem the funds activated by the consumer. Subsequently, when a consumer attempts to load a
8    newly activated Apple gift card, the gift card registers as “redeemed” and is valueless.
9            18.    Unbeknownst to Plaintiff, the Apple gift card she purchased as a birthday gift for
10   her son was subject to fraudulent conduct at the point of sale. Upon information and belief, after
11   activating the gift card, third parties intercepted the activated funds leaving Plaintiff with a
12   valueless card. Consequently, when Plaintiffs son went to redeem the funds, Plaintiffs son
13   received a message that the funds had already been redeemed.
14           19.    When Plaintiff called Apple to complain, Apple informed Plaintiff that the gift
15   card was already redeemed, and die card no longer had any value. For security reasons,
16   Defendants would not provide Plaintiff with any additional information about who redeemed the
17   code, other than it was an account unrelated to Plaintiff and/or her son. Plaintiff was then told
18   there was nothing else Apple could do for her, that her case was closed, and any further contact
19   would go unanswered.
20          20.     Upon information and belief, Apple maintains records indicating when the Apple
21   gift cards are activated, when they are redeemed, and how and where they are redeemed.
22          21.     Upon information and belief, Defendants have known that the Apple gift cards they
23   sell to consumers are defective, unsecure and easily subject to kno\vn fraud.
24          22.     The existence of numerous complaints from consumers regarding the unsecure and
25   valueless Apple gift cards are sufficient to put Apple on notice that the funds on the gift cards
26   were not guaranteed to be secure upon purchase.
27

28

                                                        4

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1           23.     Despite this knowledge, Apple failed to take adequate and reasonable measures to

2    ensure that third parties did not tamper with its gift cards and to date continues to sell the Apple

3    gift cards easily prone to security breaches and theft as described herein.

4            24.    Apple also failed to disclose to Plaintiff and Class Members that Apple did not

5    safeguard the gift cards and/or the gift card accounts to prevent the fraud and/or ensure that the

6    gift cards were not tampered with.

7            25.    Apple failed to inform or disclose to the public, including Plaintiff and Class

8    Members, that it was aware of an ongoing fraud with the Apple gift cards, making it probable that

9    the funds on Apple gift cards could be easily accessed and stolen by third parties. Apple also

10   failed to disclose that its policy and practice was not to refund or replace the value of the Apple

II   gift cards subjected to the known fraud.

12           26.    Apple failed to inform or disclose to the public, including Plaintiff and Class

13   Members, that its Apple gift card policies and security practices were inadequate to safeguard

14   customers’ Apple gift card accounts and persona! identifying information against theft.

15           27.    Plaintiff and Class Members had a reasonable expectation tliat Apple would

16   maintain their Apple gift card funds and gift card account information secure.

17           28.    As a direct and proximate cause of Apple’s conduct. Plaintiff and Class Members

18   suffered injury in the amount of money loaded onto the gift cards.

19           29.    Had Apple disclosed to Plaintiff and Class Members that Apple did not have

20   adequate systems, policies, and security measures in place to secure customers’ Apple gift card

21   account information and Apple gift card funds, Plaintiff and Class Members would not have

22   purchased the Apple gift cards.

23            30.   Defendants have reaped enonnous profits from their unlawful, unfair and deceptive

24   business practices.

25                             CLASS DEFINITION AND ALLEGATIONS

26           31.     Pursuant to California Code of Civil Procedure 382, Plaintiff brings this action on

27   behalf of herself and on behalf of all members of the following class and subclass of similarly

28   situated individuals:

                                                        5

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Nationwide Class:
2            All consumers in the United States who purchased an Apple gift card wherein the funds on
3           the Apple gift card was redeemed prior to use by the consumer. Excluded from this Class
4           are Defendants and their officers, directors and employees, and those who purchased
5           Apple gift cards for the purpose of resale.
6            California Subclass:
7           All consumers in the State of California who purchased an Apple gift card wherein the
8            funds on the Apple gift card was redeemed prior to use by the consumer. Excluded from
9           this Class are Defendants and their officers, directors and employees, and those who
10           purchased Apple gift cards for the puipose of resale.
II           32.      Numerositv. On information and belief, the Nationwide Class and California
12   Subclass (collectively, the “Class” or “Class Members”) are each so numerous that joinder of all
13   members of the Class is impracticable. Plaintiff is informed and believes that the proposed Class
14   contains thousands of purchasers of Apple gift cards who have been damaged by Defendants’
15   conduct as alleged herein. The precise number of Class Members is unknown to Plaintiff but
16   estimated to be in the thousands.
17          33.       Existence and Predominance of Common Questions of Law and Fact. This action
18   involves common questions of law and fact, which predominate over any questions affecting
19   individual Class Members. These common legal and factual questions include, but are not limited
20   to, the following:
21                 a. Whether Defendants knew, or should have known, that the Apple gift cards were
22                    defective, unsecure and easily susceptible to fraud and/or theft;
23                 b. Whether Defendants had a duty to disc lose to Plaintiff and Class Members of the
24                    probability and/or possibility of an ongoing fraud with the Apple gift cards, making
25                    it probable that the funds on Apple gift cards could be easily accessed and stolen
26                    by third parties;
27

28

                                                          6

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JLfRY TRIAL
1                 c. Whether Defendants owed a duty to Plaintiff and the Class Members to provide
2                      security measures to ensure that its systems and networks, and the personnel
3                      responsible for them, adequately protected the personal information of consumers;
4                 d. Whether the PIN on the Apple gift cards constitutes persona! information;
5                 e. Whether Defendants had a duty to disclose to Plaintiff and Class Members that
6                      Apple did not safeguard the gift cards and/or the gift card accounts to prevent the
7                      fraud and/or ensure that the gift cards were not tampered with;
8                 f Whether Apple failed to take adequate and reasonable measures to ensure that third
9                      parties did not tamper with its gift cards;
10                g- Whether Defendants had a duty to disclose to Plaintiff and Class Members that its
11                     Apple gift card policies and security practices were inadequate to safeguard
12                     customers’ gift card accounts and personal identifying information against theft;
13                h. Whether Defendants’ alleged conduct violates public policy;
14                1.   Whether the alleged conduct constitutes violations of the laws asserted;
15                J- Whether Defendants engaged in unlawful, unfair or fraudulent business practices;
16                k. Whether Plaintiff and Class Members have sustained monetary loss and the proper
17                     measure of that loss; and
18                     Whether Plaintiff and Class Members are entitled to other appropriate remedies,

19                     including corrective advertising and injunctive relief
20          34.        Typicality. Plaintiffs claims are typical of the claims of the members of the Class
21   because, inter alia, all Class Members were injured through the uniform misconduct described
22   above and were subject to Defendants’ deceptive claims that accompanied each and every gift
23   card that Defendants sold. Plaintiff is advancing the same claims and legal theories on behalf of
24   herself and all members of the Class.
25          35.        Adequacy of Representation. Plaintiff will fairly and adequately protect the
26   interests of the members of the Class. Plaintiff has retained counsel experienced in complex
27   consumer class action litigation, and Plaintiff intends to prosecute this action vigorously. Plaintiff
28   has no adverse or antagonistic interests to those of the Class.

                                                           7

             FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            36.     SuperioriW. A class action is superior to all other available means for the fair and
2    efficient adjudication of this controversy. The damages or other financial detriment suffered by

3    individual Class Members is relatively small compared to the burden and expense that would be
4    required to individually litigation their claims against Defendants. It would thus be virtually
5    impossible for Plaintiff and Class Members, on an individual basis, to obtain effective redress for

6    the wrongs done to them. Furthermore, even if Class Members could afford such individualized
7    litigation, the court system could not. Individualized litigation would create the danger of

8    inconsistent or contradictory judgments arising from the same set of facts. Individualized

9    litigation would also increase the delay and expense to all parties and the court system from the
10   issues raised by this action. By contrast, the class action device provides the benefits of
II   adjudication of these issues in a single proceeding, economies of scale, and comprehensive
12   supervision by a single court, and presents no unusual management difficulties under the
13   circumstances here.
14          37.     The Class also may be certified because Defendants have acted or refused to act on

15   grounds generally applicable to the Class, thereby making appropriate final declaratory and/or
16   injunctive relief with respect to the members of the Class as a whole.
17          38.     Plaintiff seeks preliminai^ and permanent injunctive and equitable relief on behalf

18   of the entire Class, on grounds generally applicable to the entire Class, to enjoin and prevent
19   Defendants from engaging in the acts described and requiring Defendants to provide full
20   restitution to Plaintiff and Class Members.
21          39.     Unless a Class is certified, Defendants will retain monies received as a result of its
22   conduct that were taken from Plaintiff and Class Members. Unless an injunction is issued,
23   Defendants will continue to commit the violations alleged, and the members of the Class and the
24   general public will continue to be misled.
25
26
27

28

                                                        8

             FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1                                                   COUNTI

2                              Violations of the Consumers Legal Remedies Act
3                                      California Civil Code §1750 etseq.
4            40.      Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
5    as if fully set forth herein.
6            41.      Plaintiff brings this claim individually and on behalf of the Class.
7            42.     This cause of action is brought pursuant to the Consumers Legal Remedies Act,
8    California Civil Code § 1750, et seq. (the “CLRA”). Plaintiff is a “consumer” as defined by

9    California Civil Code § 1761(d). Defendants’ Apple gift cards are “goods” within the meaning of

10   the CLRA.
11           43.      Defendants violated and continues to violate the CLRA by engaging in the
12   following practices proscribed by California Civil Code § 1770(a) in transactions with Plaintiff
13   and the Class which were intended to result in, and did result in, the sale of the Apple gift cards;
14
             (5) Representing that [the gift cards have] . . . approval, characteristics , . . uses
15
             [and] benefits .. . which [they do] not have ....
16
                                                  ***
17
             (7) Representing that [the gift cards are] of a particular standard, quality or grade .
18
             . . if [they are] of another.
19
                                                  «««
20
             (9) Advertising goods ... with intent not to sell them as advertised.
21
                                                  ***
22
             (16) Representing tliat [the gift cards have] been supplied in accordance with a
23
             previous representation when [they have] not.
24
             44.      Defendants violated the CLRA by representing and failing to disclose material
25
     facts about the gift cards, as described above, when they knew, or should have known, that the
26
     representations were false and inisleading and that the omissions were of material facts they were
27
     obligated to disclose.
28

                                                         9

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             45.     Pursuant to § 1782(d) of the CLRA, Plaintiff and the Class seek a court order
2    enjoining the above-described wrongful acts and practices of Defendants and for restitution and

3    disgorgement.
4            46.     Pursuant to § 1782 of the CLRA, Plaintiff notified Defendants in writing by

5    certified mail of the particular violations of § 1770 of the CLRA and demanded that Defendants
6    rectify the problems associated with the actions detailed above and give notice to all affected
7    consumers of Defendants’ intent to so act. A copy of the letter is attached hereto as Exhibit A.
8            47.      Defendants have failed to rectify or agree to rectify the problems associated with
9    the actions detailed above and give notice to all affected consumers within 30 days of the date of
10   written notice pursuant to § 1782 of the Act. Accordingly, Plaintiff seeks actual, punitive and
11   statutory damages, as appropriate, under § 1780 of the Act.
12           48.      Defendants’ conduct is fraudulent, wanton and malicious.
13           49.      Pursuant to § 1780(d) of the CLRA, attached hereto as Exhibit B is the affidavit
14   showing that this action has been commenced in the proper forum.
15                                                   COUNT II

16                             Violation of the Unfair Competition Law (“UCL”)
17                                   Business & Professions Code § 17200, et seq.
18           50.      Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
19   as if fully set forth herein.
20           51.      Plaintiff brings this claim individually and on behalf of the Class.
21           52.      Business & Professions Code § 17200 prohibits any “unlawful, unfair or fraudulent
22   business act or practice and unfair, deceptive, untrue or misleading advertising.” For the reasons
23   discussed above, Defendants have violated Business & Professions Code § 17200.
24           53.      In the course of conducting business, Defendants committed unlawful business
25   practices by, inter alia, making the misrepresentations, as set forth more fully herein. Defendants
26   have violated California Civil Code §§ 1572, 1573, 1709, 1711, 1770(a)(5), (7), (9) and (16);
27   California Business & Professions Code §§ 17200 et seq.; and the common law, including

28   negligent misrepresentation and breach of implied warranty of merchantability. Defendants’

                                                          10

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
I    above-described wrongful acts and practices constitute actual and constructive fraud within the

2    meaning of Civil Code §§ 1572 and 1573, as well as deceit, which is prohibited under Civil Code

3    §§ 1709 and 1711.

4              54.   Plaintiff and the Class reserve the right to allege other violations of law, which

5    constitute other unlawful business acts or practices. Such conduct is ongoing and continues to this

6    date.

7              55.   Defendants’ actions also constitute “unfair” business acts or practices because, as

8    alleged above, inter alia, Defendants engaged in unfair business practices, misrepresented and

9    omitted material facts regarding the Apple gift cards, and thereby offended an established public

10   policy, and engaged in unethical, oppressive, and unscrupulous activities that are substantially

11   injurious to consumers.

12             56.   As stated in this complaint, Plaintiff alleges violations of consumer protection and

13   unfair competition laws in California, resulting in harm to consumers throughout the United

14   States. Defendants’ acts and omissions also violate and offend the public policy against engaging

15   in false and misleading advertising, unfair competition and deceptive conduct towards consumers.

16   This conduct constitutes violations of the unfair prong of Business & Professions Code § 17200,

17   et seq.

18             57.   There were reasonably available alternatives to further Defendants’ legitimate

19   business interests, other than the conduct described herein.

20             58.   Business & Professions Code § 17200 et seq., also prohibits any “fraudulent

21   business act or practice.”

22             59.   Defendants’ actions, claims, nondisclosures and misleading statements, as more

23   fully set forth above, were also false, misleading and/or likely to deceive the consuming public

24   within the meaning of Business & Professions Code § 17200 et seq.

25             60.   Defendants’ advertising, labeling and packaging as described herein also

26   constitutes unfair, deceptive, untrue and misleading advertising.

27

28

                                                        11

                FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
               61.    Defendants’ conduct caused and continues to cause substantial injury to Plaintiff
2    and the other Class Members. Plaintiff and Class Members have suffered injury in fact and have
3    lost money as a result of Defendants’ unfair conduct.
4              62.   As a result of its deception, Defendants have been able to reap unjust revenue and
5    profit.
6              63.    Unless restrained and enjoined, Defendants will continue to engage in the above-
7    described conduct. Accordingly, injunctive relief is appropriate.
8              64.    Plaintiff, on behalf of herself, all others similarly situated, and the general public,
9    seeks restitution of all money obtained from Plaintiff and the members of the Class as a result of
10   unfair competition, an injunction prohibiting Defendants from continuing such practices,
II   corrective advertising, and all other relief this Court deems appropriate, consistent with Business
12   & Professions Code § 17200.
13                                                  COUNT III
14                            Violations of the California Consumer Privacy Act
15                                   California Civil Code §1798.150 etseq.
16             65.    Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
17   as if fully set forth herein.
18             66.    Plaintiff brings this claim individually and on behalf of the Class.
19             67.   The California Consumer Privacy Act of 2018 ("CCPA”) went into effect on
20   January 1,2020. This comprehensive privacy law was enacted to protect consumers’ personal
21   information from unauthorized collection and disclosure.
22             68.    Upon information and belief, the PIN on the Apple gift cards is “personal
23   information” as defined in Cal. Civ. Code §1798.140(o) as it “identifies, relates to, describes, is
24   reasonably capable of being associated with, or could reasonably be linked, directly or indirectly,
25   with” the purchasing consumers and/or their households.
26             69.    Through the above-detailed conduct, Defendants violated the CCPA by, among
27   other things, failing to prevent Plaintiffs and Class Members’ nonencrypted and nonredacted
28   personal information from unauthorized disclosure as a result of Defendants’ violation of their

                                                          12

                FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     duty to implement and maintain reasonable security procedures and practices appropriate to the'

2    nature of the information to protect the personal information of Plaintiff and Class Members.

3               70.   As a direct and proximate result of tlie Defendants’ conduct. Plaintiffs and the
4    Class Members’ personal information was subjected to unauthorized disclosure to a third party.

5               71.   As a direct and proximate result of Defendants’ conduct, Plaintiff and Class
6    Members were injured and lost money or property, including but not limited to, the amount stolen
7    from their Apple gift cards, the loss of Plaintiffs and Class Members’ legally protected interest in

8    the confidentiality and privacy of their personal information, nominal damages, and additional

9    losses as described herein.
10              72.   Defendants knew or should have known that the security practices regarding the
11   Apple gift cards were inadequate to safeguard Plaintiff and Class Members personal information
12   and the risk of unauthorized disclosure to a third party was highly likely. Defendants failed to

13   implement and maintain reasonable security procedures and practices appropriate to the nature of

14   the information to protect the personal information of Plaintiff and Class Members.
15              73.   Apple is a corporation that is organized and operated for the profit or financial

16   benefit of its owners with a reported total second quarter revenue for fiscal year 2020 of $58.3
17   billion.
18              74.   In accordance with Cal. Civ. Code §1798.150(b), Plaintiff has served Defendants

19   with notice of these CCPA violations and a demand for relief by certified mail, return receipt
20   requested. A copy of the letter is attached hereto as Exhibit A.
21              75.   On behalf of Class Members, Plaintiff seeks injunctive relief in the form of an
22   order enjoining Defendants from continuing to violate the CCPA. If Defendants fail to properly
23   respond to Plaintiffs notice letter or agree to timely and adequately rectify the violations detailed
24   above, Plaintiff will seek actual, punitive, and statutory damages in an amount not less than one

25   hundred dollars ($100) and not greater than seven hundred and fifty ($750) per consumer per

26   incident, whichever is greater; restitution; attorneys’ fees and costs (pursuant to Cal. Civ. Code

27   §1021.5); and any other relief the Court seems proper as a result of Defendants’ CCPA violations.

28

                                                         13

                 FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   COUNT IV

2                                                  Negligence

3            76.      Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above.
4    as if fully set forth herein.
5            77.      Plaintiff brings this claim individually and on behalf of the Class.
6            78.     Defendants owed a duty to Plaintiff and Class Members to exercise reasonable care
7    in obtaining, securing, safeguarding, deleting, destroying and protecting Plaintiffs and Class
8    Members’ personal information within their possession or control from being compromised, lost,

9    stolen, accessed and misused by unauthorized persons. This duty included, among other things,
10   designing, maintaining and testing Defendants’ security systems to ensure that Plaintiffs and
11   Class Members’ persona! information was adequately secured and protected. Defendants further
12   owed a duty to Plaintiff and the Class Members to implement processes that would detect a breach
13   of its Apple gift cards in a timely manner and to timely act upon warning and alerts including
14   those generated by its own security systems.
15           79.      Defendants owed a duty to Plaintiff and the Class Members to provide security to
16   ensure that its systems and networks, and the personnel responsible for them, adequately protected
17   the personal information of consumers.
18           80.      Defendants owed a duty of care to Plaintiff and the Class Members because they
19   were foreseeable and probable victims of any inadequate security practices. Defendants knew or
20   should have known they had inadequately safeguarded Apple gift cards, and yet Defendants failed
21   to take reasonable precautions to safeguard it.
22           81.      Defendants owed a duty to timely and accurately disclose to Plaintiff and the Class
23   Members that their personal information had been or was reasonably believed to have been
24   compromised. Timely disclosure was required, appropriate and necessary so that, among other
25   things, Plaintiff and the Class Members could take appropriate measures to avoid theft and/or
26   fraudulent charges, including, monitoring their account information and credit reports for
27   fraudulent activity, contact their banks or other financial institutions, obtaining credit monitoring
28

                                                         14

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     services, filing reports with law enforcement and other governmental agencies and taking other
2    steps to mitigate or ameliorate the damages caused by Defendants’ misconduct.

3            82.      Plaintiff and the Class Members entrusted Defendants with their Pll with the

4    understanding that Defendants would safeguard their information and that the company was in a
5    position to protect against the harm suffered by Plaintiff and the Class Members as a result of

6    Apple gift card fraud.
7            83.      Defendants knew, or should have known, of the inherent risks in collecting and

8    storing the personal information of Plaintiff and the Class Members and of the critical importance

9    of providing adequate security of that information.
10           84.      Defendants’ own conduct also created a foreseeable risk of harm to Plaintiff and

11   the Class Members. Defendants’ misconduct included, but was not limited to, failure to take the
12   steps and opportunities to prevent and stop the Apple gift card fraud as set forth herein.
13           85.      Through its acts and omissions described herein, Defendants unlawfully breached

14   its duty to use reasonable care to protect and secure Plaintiffs and the Class Members’ personal

15   information within its possession or control. More specifically. Defendants failed to maintain a

16   number of reasonable security procedures and practices designed to protect personal information
17   of Plaintiff and the Class Members, including, but not limited to, establishing and maintaining

18   industry-standard systems to safeguard its Apple gift cards from theft. Given the risk involved and

19   the amount of data at issue. Defendants’ breach of its duties was unreasonable.
20           86.      Defendants breached their duties to timely and accurately disclose that Plaintiffs
21   and Class Members’ personal information in Defendants’ possession had been or was reasonably
22   believed to have been, stolen or compromised.
23           87.      As a direct and proximate result of Defendants’ breach of its duties. Plaintiff and

24   the Class Members have been harmed by the loss of the funds stolen from their Apple gift cards,

25   plus interest.
26
27

28

                                                         15

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   COUNT V
2                                        Negligent Misrepresentation

3            88.      Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
4    as if fully set forth herein.
5            89.      Plaintiff brings this claim individually and on behalf of the Class.
6            90.      In the course of its business, Defendants misrepresented to Plaintiff and Class
7    Members that Defendants were selling Apple gift cards that were original, usable, secure,
8    valuable, and free from fraud, tampering or compromise.
9            91.      Defendants had no reasonable grounds to believe these misrepresentations were
10   true.
11           92.      Defendants failed to inform or disclose to the public, including Plaintiff and Class
12   Members, that Defendants were aware of an ongoing fraud with the Apple gift cards, making it
13   probable that the value of Apple gift cards could be accessed and stolen by third parties.
14   Defendants also failed to disclose that Defendants policy and practice was to not refund or replace
15   the value of the Apple gift cards subjected to this fraud.
16           93.     Defendants also failed to disclose to the public, including Plaintiff and Class
17   Members, that Defendants did not safeguard the gift cards and/or the gift card accounts to prevent
18   the fiaud and/or ensure that the gift cards were not tampered with.
19           94.      Defendants also failed to inform or disclose to the public, including Plaintiff and
20   Class Members, that its Apple gift card policies and security practices are inadequate to safeguard
21   customers’ Apple gift card accounts and personal identifying information against theft.
22           95.      Defendants intended to induce Plaintiff and Class Members to rely on its
23   misrepresentations and omissions because they knew Plaintiff and Class Members would not have
24   purchased the Apple gift cards had they known the Apple gift cards, as well as their personal
25   information attached to the gift cards, was subject to an ongoing fraud.
26           96.      Defendants made these representations and omissions as to Plaintiff and the Class
27   Members in connection with their purchase of the Apple gift cards.
28

                                                         16

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             97.      There representations and omissions were material to Plaintiffs and Class
2    Members’ decision to purchase the Apple gift cards.
3            98.      Plaintiff and Class Members justifiably relied on Defendants’ misrepresentations
4    and omissions about the Apple gift cards because Defendants’ had superior knowledge about the
5    ongoing Apple gift card fraud.
6            99.     As a direct and proximate cause of Plaintiff and Class Members’ reliance on
7    Defendants misrepresentations and omissions about the Apple gift cards. Plaintiff and Class
8    Members suffered pecuniar)' loss in an amount determined to be fair and reasonable, but which is
9    equivalent to the funds loaded onto the Apple gift cards that was lost.
10                                                 COUNT VI
                               Breach of Implied Warranty of Merchantability
12           100.     Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
13   as if fully set forth herein.
14           101.     Plaintiff brings this claim individually and on behalf of the Class.
15           102.     A warrant)' that the Apple gift cards were in merchantable quality and condition is
16   implied by law pursuant to California Commercial Code § 2314.
17           103.     Defendants impliedly warranted that the Apple gift cards were of good and
18   merchantable condition and quality - fit for sale for their ordinary intended use.
19           104.     The Apple gift cards were not merchantable or fit for their ordinary intended
20   purpose at the lime they left Defendants’ possession. Defendants knew the Apple gift cards were
21   frequently subject to an ongoing scam, yet Defendants failed to take simple preventative measures
22   to curb the known and rampant fraudulent conduct and/or warn consumers that the funds they
23   activated on the Apple gift cards may be stolen upon purchase. Instead, Defendants perpetuated
24   the fraudulent conduct by staying silent and refusing to refund consumers that complained when
25   they discovered their gift cards were defective and had no value. Thus, the Apple gift cards, when
26   sold and at all times thereafter, were not in merchantable condition or quality and are not fit for
27   their ordinary intended purpose.
28

                                                         17

              FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            105.      By virtue of the conduct described herein and throughout this Complaint,

2    Defendants breached the implied warranty of merchantability.

3           106.      Plaintiff and class members have been damaged as a direct and proximate result of

4    Defendants’ breach of the implied warranty.
5           107.      Plaintiff and class members have performed each and every duty required of them

6    under the terms of the warranties, except as may have been excused or prevented by the conduct

7    of Defendants or by operation of law in light of Defendants’ unconscionable conduct.
8              108.   Defendants received timely notice regarding the problems at issue in this litigation

9    and, not withstanding such notice, Defendants have failed and refused to offer an effective

10   remedy.
11             109.   As a direct and proximate result of Defendants’ breach of implied warranty,

12   Plaintiff and Class Members were caused to suffer economic damage.
13                                                 PRAYER

14          WHEREFORE, Plaintiff on behalf of herself and on behalf of the other members of the
15   Class, request award and relief as follows:
16             1.     Certifying the Class and California Subclass as requested herein;
17          2.        Awarding Plaintiff and the proposed Class Members damages;
18          3.        Awarding restitution and disgorgement of Defendants’ revenues to Plaintiff and the

19   proposed Class Members;
20          4.        Awarding declaratory and injunctive relief as permitted by law or equity,

21   including: enjoining Defendants from continuing the unlawful practices as set forth herein and
22   directing Defendants to identify, with Court supervision, victims of its conduct and pay them all

23   money it is required to pay;
24          5.        Ordering Defendants to engage in a corrective advertising campaign;

25          6.        Awarding attorneys’ fees and costs; and
26   ///

27   ///

28   ///

                                                        18

                FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           7.      Providing such further relief as may be just and proper.
2
     Dated; July 13,2020                                   JAMES HAWKINS, APLC
3

4

5
                                                           Samantha A. Smith
6                                                          Attorney for Plaintiff
7

8                                        DEMAND FOR JURY TRIAL

9          Plaintiff hereby demands a trial by jury on all causes of action and/or issues so triable..
10
     Dated: July 13,2020                                   JAMES HAWKINS, APLC

12
13
                                                           Samantha A. Smith
14                                                         Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      19

            FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
EXHIBIT A
                                                                                                                          <«


                                   JAMES pt HAWKINS
                                              ATTORNEYS AT LAW

                             9880 RESEARCH DRIVE, SUITE 200, IRVINE, CALIFORNIA 92618
                                   TELEPHONE (949) 387-7200. FACSIMILE (949) 387-66

                                                    May 28, 2020


Via Certified Mail (Receipt No. 7018 1130 0001 8270 4913)
Return Receipt Requested

Apple, Inc.
Apple Value Sen'ices, LLC
One Apple Park Way
Cupertino, CA 95014


         Re:      Demand Letter Pursuant to California Civil Code Sections 1782 and 1798. ISO

Dear Sir or Madam:

          This letter serves as notice and demand for corrective action by Apple, Inc. and Apple Value Services,
LLC ('‘Apple”) pursuant to the Consumer Legal Remedies Act, Cal. Civ. Code Section 1750 et al. (“CLRA”) and
the California Consumer Privacy Act (“CCPA”), Cal. Civ. Code Section 1798.150(b). This letter is sent on behalf of
our client, Rachael Shay, a consumer of Apple gift cards in the State of California, and all other persons similarly
situated. We hereby demand that you take immediate corrective action within thirty (30) days as further described
below.

          Apple, Inc. is a multinational technolog>' company that designs, develops, and sells consumer electronics,
computer software, and online services. Apple sells Apple gift cards for its various online services, including its App
Store and iTunes, throughout the United States. Upon information and belief, Apple manufactured, marketed, sold
and/or distributed insecure and defective Apple gift cards it knew were prone to an ongoing scam wherein the funds
on the gift cards are fraudulently redeemed by accessing the Personal Identification Number (“PIN”) on the Apple
gift cards prior to use by the consumer. 1

          Rather than lake simple preventative measures to curb the known and rampant fraudulent conduct and/or
warn consumers that the Apple gift card funds are easily susceptible to fraud and are not secure. Defendants
perpetuated the fraud by staying silent, refusing to refund the stolen value after consumers complained, and failing
to implement and maintain reasonable security procedures and practices appropriate to the nature of the information
to protect consumers’ personal information. This conduct violates the CLRA, including but not limited to sections
 1770(a) (5), (7), (9) and (16), as well as the CCPA, including but not limited to section 1798.150. Apple has misled
and continues to mislead consumers, thereby unfairly permitting Apple to increase its sales and capture market share
from its competitors.

          Our client is a citizen of the State of California and is a consumer as defined in California Civil Code
section 1761(d) because she purchased an Apple gift card for personal, family, or household use. When our client
purchased an Apple gift card for her son as a birthday gift, she was misled into believing that the funds on the Apple
gift card, and any personal information associated with the Apple gift card, was secure. Had Ms. Shay known the
truth about the Apple gift cards and Apple’s failure to properly secure them, she would not have made her purchase.
As a result, our client suffered a loss of money.

1 Upon information and belief, the PIN on the Apple gift cards is “personal information” as defined in Cal. Civ.
Code §I798.l40(o) as it “identifies, relates to, describes, is reasonably capable of being associated with, or could
reasonably be linked, directly or indirectly, with” the purchasing consumers and/or their households.

                                                           1
          We hereby demand on behalf of our client and all others similarly situated that Apple immediately: (1)
cease and desist from continued sale of the faulty Apple gift cards; (2) initiate a corrective campaign to address the
inadequate security practices and procedures described herein; and (3) offer to refund the purchase price of the gift
cards, plus reimbursement for interest.

        If Apple wishes to enter into discussions to resolve the demand asserted in this letter, please contact me
immediately.

                                                       Sincerely,

                                                       JAMES HAWKINS, APLC



                                                       SSmahtha AV Smith




                                                           2
EXHIBIT B
DocuSign Envelope ID: 875BF333-2057-4C57-BBDE-995CC6D83329




                 JAMES HAWKINS, APLC
                 JAMES R. HAWKINS, ESQ. (#192925)
            2    james@jameshawkinsaplc.com
                 SAMANTHA A. SMITH, ESQ. (#233331)
            3    samantha@jameshawkinsaplc.com
                 9880 Research Drive, Suite 200
            4     Irvine, CA 92618
                 Tel.: (949) 387-7200
            5    Fax:(949)387-6676
        -   6    Attorneys for Plaintiff Rachael Shay,
            7    on behalf of herself and all others similarly situated

            8
            9                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

            10                                          COUNTY OF SAN DIEGO

                  RACHAEL SHAY, on behalf of herself               Case No.
            12    and all others similarly situated,

            13                                     Plaintiff,      AFFIDAVIT OF VENUE BY PLAINTIFF
                  V.                                               RACHAEL SHAY
            14
                  APPLE, INC., a Delaware corporation;
            15
                  APPLE VALUE SERVICES, LLC, a
            16    Virgina limited liability corporation; and
                  Does 1 through 10, inclusive.
            17
                                                   Defendants.
            18

            19
            20           I, Rachael Shay, hereby declare and state as follows:

            21           1.      lam over the age of 18, and if called as a witness, I would testify truthfully to the

            22   matters set forth in this Declaration. All of the matters set forth below are within my personal

            23   knowledge, except those matters that are stated to be upon information and belief. As to such

            24   matters, I believe them to be true.

            25           2.      I am the Plaintiff in the above-entitled action.
                         3.      Pursuant to Cal. Civ. Code § 1780(d), I make this Declaration in support of the
            26
                 Class Action Complaint and the claim for relief stated in that complaint under Cal. Civ. Code §
            27
                 1780(a).
            28

                                                                     I

                                         AFFIDAVIT OF VENUE BY PLAINTIFF RACHAEL SHAY
DocuSign Envelope ID; 875BF333-2057^C57-BBDE-995CC6DB3329




                         4.      This action for relief under Cal. Civ. Code § 1780(a) has been commenced in a

           2    county that is a proper place for trial of this action because I reside in San Diego County, and this

           3    is the county where the transaction or any substantial portion thereof occurred.
           4             I declare under penalty of perjury under the laws of the State of California that the

           5    foregoing is true and correct. Executed this 27th day of May 2020, in Carlsbad, California.
                                                                        r----- OocuSignod by:
           6
                                                                           fAduJuJi
                                                                        >-----2F0a4aF8e2Ed4O8...
           7                                                             Rachael Shay
           8
           9
          10
          11

          12

          13

           14

           15
           16
           17
           18
           19
          20

          21
          22

          23

          24

          25

          26
          27

          28

                                                                    2

                                         AFFIDAVIT OF VENUE BY PLAINTIFF RACHAEL SHAY
                                                                          ^lEilECtRdMiCA'LtY'FlLED:
                                                                          ^fSupe>iorC6urt\6f|Calif6mip:
                                                                           ' ■"•'CouhtyMSan iDiegfr^ " •
     JAMES HAWKINS, APLC
     JAMES R. HAWKTNS, ESQ. (#192925)
2    james@jameshawkinsaplc.com                                           rBy.iCeci(e)\^nj’ei:t3epirty.iCle|^
.2    SAMANTHA A. SMITH, ESQ. (#233331)
     samantha@jameshawkinsaplc.com
     9880 Research Drive., Suite 200
4     Irvine, CA 92618
     Tel.: (949) 387-7200
5     Fax: (949) 387-6676
6    Attorneys for Plaintiff Rachael Shay,
     on behalf of herself and all others similarly situated
7

8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
9
                                          COUNTY OF SAN DIEGO
10
II   RACHAEL SHAY, on behalf of herself and           Case No. 37-2020-00017475-CU-MC-CTL
     all others similarly situated.
12                                                    Assigned for AH Purposes to:
                                    Plaintiff,
13
     V.

14                                                    CLASS ACTION COMPLAINT FOR
     APPLE, INC., a Delaware corporation;             DAMAGES AND EQUITABLE,
15   APPLE VALUE SERVICES, LLC, a                     DECLARATORY AND INJUNCTIVE RELIEF
     Virgina limited liability corporation; and
16   Does 1 through 10, inclusive,
                                                      DEMAND FOR JURY TRIAL
17                                  Defendants.
18
19
20
21
22
23
24
25
26
27
28


                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             Plaintiff Rachael Shay brings this action on behalf of herself and all others similarly

2    situated against Defendants Apple, Inc. and Apple Value Services, LLC (“Apple” or
2    “Defendants”) and states as follows:
4                                           NATURE OF ACTION
5            1.      This is a consumer class action on behalf consumers nationwide, and in California,
6    who purchased a defective, unsecure and valueless Apple gift card.
7            2.      Throughout the Class Period, defined below, Defendants manufactured, marketed,

8    sold and/or distributed Apple gift cards Defendants knew, or should have known, were subject to
9    an ongoing scam wherein the funds on the gift cards are fraudulently redeemed by third parties
10 . accessing the Personal Identification Number (“PIN”) prior to use by the consumer.
II           3.      Rather than take simple preventative measures to curb the known and rampant
12   fraudulent conduct and/or warn consumers that the Apple gift card funds are easily susceptible to
13   theft upon purchase, Defendants perpetuated the fraud by staying silent, refusing to refund
14   consumers that complained when they discovered their Apple gift cards were valueless, and
15   failing to implement and maintain reasonable security procedures and practices appropriate to
16   protect consumers’ personal information.
17           4.      As a result, Defendants have caused Plaintiff and other similarly situated
18   consumers to purchase a product, which is not secure and does not perform as represented.

19   Plaintiff and other similarly situated consumers have been harmed in the amount they paid for the

20   gift cards, plus interest.
21           5.      Plaintiff brings this action on behalf of herself and all other similarly situated
22   consumers to halt Defendants’ dissemination of unsecure Apple gift cards, correct the false and
23   misleading perception it has created in the minds of consumers that the Apple gift cards are
24   secure and of good quality, and to obtain redress for those who have purchased the faulty Apple
25   gift cards.
26                                    JURISDICTION AND VENUE

27           6.      This Court has Jurisdiction over this action pursuant to the California Constitution,

28   Article VI, § 10, which grants the Superior Court original jurisdiction in all causes except those



                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1    given by statutes to other courts. The statutes under which this action is brought do not specify
2    any other basis for jurisdiction.
3            7.      This Court has Jurisdiction over all Defendants because, upon information and
4    belief, they are either citizens of California, have sufficient minimum contacts in California or
5    otherwise intentionally avail themselves of the California market so as to render the exercise of
6    jurisdiction over them by the California courts consistent with traditional notions of fair play and

7    substantial justice.
8            8.      Venue as to each defendant is proper in this judicial district, pursuant to California

9    Code of Civil Procedure section 395.5. On information and belief, Defendants distribute, market
10   and sell their products in San Diego County and throughout California, and each defendant is
     within the jurisdiction of this Court for service of process purposes. The unlawful acts alleged
12   herein have a direct effect on Plaintiff and those similarly situated within the State of California.

13                                                PARTIES
14           9.      Plaintiff Rachael Shay is and was at all relevant times during the Class Period

15   defined herein, an individual residing in San Diego County, California. On April 3, 2020, Plaintiff

16   purchased a $50 Apple gift card from Walmart in Encinitas, California, as a gift for her son. The
17   gift card was solely in her possession until she gave it to her son. When her son attempted to load
18   the gift card he received a message indicating that the gift card had already been redeemed.

19   Plaintiff contacted Apple and was told the gift card was redeemed by another account on April 3,

20   2020, the same day she purchased the gift card, and the card no longer had any value. For security

21   reasons, Defendants would not provide Plaintiff with any additional information about the owner

22   account that redeemed the code, other than it was an account unrelated to Plaintiff and/or her son.

23   Plaintiff was then told there was nothing else Defendants could do for her, that her case was
24   closed and any further contact would go unanswered. Had Plaintiff known the truth about
25   Defendants’ defective gift cards, she would not have purchased it. As a result of her purchase,

26   Plaintiff suffered injury in fact and lost money.
27
28

                                                         2

                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             10.     Defendant Apple, Inc. is a multinational technology company headquartered in

2    Cupertino, Califomia, that designs, develops, and sells consumer electronics, computer software,

3    and online services.
4            11.     Defendant Apple Value Services, LLC is a subsidiary of Apple, Inc. with its

5    headquarters also in Cupertino, California, and is responsible for “issuing and managing” Apple
6    gift cards in the United States.
7            12.     Defendants manufacture, market, sell and/or distribute gift cards to thousands of

8    consumers across the country and in the State of California.

9            13.     The true names and capacities, whether individual, corporate, associate, or

10   otherwise, of defendants sued herein as Does 1 to 10, inclusive, are currently unknown to
     Plaintiff, who therefore sues these defendants by such fictitious names under California Code of
12   Civil Procedure § 474. Plaintiff is informed and believes, and based thereon alleges, that each of

13   the defendants designated herein as a Doe is legally responsible in some manner for the unlawful
14   acts referred to herein. Plaintiff will seek leave of court to amend this Complaint to reflect the true

15   names and capacities of the defendants designated hereinafter as Does when such identities

16   become known. Throughout this complaint, the term “Defendants” shall include defendants Does
17   1 to 10, inclusive.
18                                      FACTUAL ALLEGATIONS

19           14.     Throughout the Class period, Defendants have manufactured, marketed, sold

20   and/or distributed Apple gift cards on a nationwide basis, and throughout California, in a uniform

21   and similar fashion.
22           15.     The Apple gift cards are sold online and through Defendants’ various retailers and '

23   may be used to access Defendants’ various online services, including services available through
24   the App Store and iTunes.
25           16.     Apple gift cards contain a Personal Identification Number (“PIN”) covered with

26   silver scratch off tape. When a consumer purchases a new Apple gift card, the PIN is activated so

27   that it can be loaded onto a consumer’s Apple account to use for Apple services. Upon

28   information and belief (and as the acronym suggests), the Apple gift card PINs contain “personal

                                                        3

                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     information” associated with and/or reasonably linked, directly or indirectly, with the purchasing

2    consumer upon activation.
            17.     Upon information and belief, due to Defendants’ defective design, manufacture
4    and/or packaging of the Apple gift cards, including Apple’s failure to implement and maintain
5    reasonable security procedures and practices to properly secure the Apple gift cards, the Apple

6    gift cards are targeted by thieves who electronically access the Apple gift cards at the point of sale

7    and redeem the funds activated by the consumer. Subsequently, when a consumer attempts to load

8    a newly activated Apple gift card, the gift card registers as ''redeemed” and is valueless.

9            18.    Unbeknownst to Plaintiff, the Apple gift card she purchased as a birthday gift for

10   her son was subject to fraudulent conduct at the point of sale. Upon information and belief, after

11   activating the gift card, third parties intercepted the activated funds leaving Plaintiff with a

12   valueless card. Consequently, when Plaintiffs son went to redeem the funds, Plaintiffs son

13   received a message that the funds had already been redeemed.
14           19.    When Plaintiff called Apple to complain, Apple informed Plaintiff that the gift

15   card was already redeemed, and the card no longer had any value. For security reasons,

16   Defendants would not provide Plaintiff with any additional information about who redeemed the
17   code, other than it was an account unrelated to Plaintiff and/or her son. Plaintiff was then told

18   there was nothing else Apple could do for her, that her case was closed, and any further contact

19   would go unanswered.
20          20.     Upon information and belief, Apple maintains records indicating when the Apple

21   gift cards are activated, when they are redeemed, and how and where they are redeemed.
22          21.     Upon information and belief, Defendants have known that the Apple gift cards

23   they sell to consumers are defective, unsecure and easily subject to known fraud.
24          22.     The existence of numerous complaints from consumers regarding the unsecure and

25   valueless Apple gift cards are sufficient to put Apple on notice that the funds on the gift cards

26   were not guaranteed to be secure upon purchase.
27

28

                                                        4

                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
I           23.     Despite this knowledge, Apple failed to take adequate and reasonable measures to

2    ensure that third parties did not tamper with its gift cards and to date continues to sell the Apple
     gift cards easily prone to security breaches and theft as described herein.
4            24.    Apple also failed to disclose to Plaintiff and Class Members that Apple did not

5    safeguard the gift cards and/or the gift card accounts to prevent the fraud and/or ensure that the

6    gift cards were not tampered with.
7            25.    Apple failed to inform or disclose to the public, including Plaintiff and Class

8    Members, that it was aware of an ongoing fraud with the Apple gift cards, making it probable that

9    the funds on Apple gift cards could be easily accessed and stolen by third parties. Apple also

10   failed to disclose that its policy and practice was not to refund or replace the value of the Apple
II   gift cards subjected to the known fraud.
12           26.    Apple failed to inform or disclose to the public, including Plaintiff and Class

13   Members, that its Apple gift card policies and security practices were inadequate to safeguard
14   customers’ Apple gift card accounts and personal identifying information against theft.

15           27.    Plaintiff and Class Members had a reasonable expectation that Apple would

16   maintain their Apple gift card funds and gift card account information secure.

17           28.    As a direct and proximate cause of Apple’s conduct, Plaintiff and Class Members

18   suffered injury in the amount of money loaded onto the gift cards.
19           29.    Had Apple disclosed to Plaintiff and Class Members that Apple did not have

20   adequate systems, policies, and security measures in place to secure customers’ Apple gift card

21   account information and Apple gift card funds, Plaintiff and Class Members would not have

22   purchased the Apple gift cards.,
23           30.    Defendants have reaped enormous profits from their unlawful, unfair and
24   deceptive business practices.
25                             CLASS DEFINITION AND ALLEGATIONS

26           31.    Pursuant to California Code of Civil Procedure 382, Plaintiff brings this action on

27   behalf of herself and on behalf of all members of the following class and subclass of similarly

28   situated individuals:

                                                        5

                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
            Nationwide Class:
2           All consumers in the United States who purchased an Apple gift card wherein the funds on
2           the Apple gift card was redeemed prior to use by the consumer. Excluded from this Class
4           are Defendants and their officers, directors and employees, and those who purchased
5           Apple gift cards for the purpose of resale.
6            California Subclass:

7           Al) consumers in the State of California who purchased an Apple gift card wherein the
8           funds on the Apple gift card was redeemed prior to use by the consumer. Excluded from
9           this Class are Defendants and their officers, directors and employees, and those who
10          purchased Apple gift cards for the purpose of resale.
11          32.      Numerositv. On information and belief, the Nationwide Class and California
12   Subclass (collectively, the ‘'Class” or “Class Members”) are each so numerous that joinder of all
13   members of the Class is impracticable. Plaintiff is informed and believes that the proposed Class
14   contains thousands of purchasers of Apple gift cards who have been damaged by Defendants’
15   conduct as alleged herein. The precise number of Class Members is unknown to Plaintiff but
16   estimated to be in the thousands.
17          33.      Existence and Predominance of Common Questions of Law and Fact. This action
IS   involves common questions of law and fact, which predominate over any questions affecting
19   individual Class Members. These common legal and factual questions include, but are not limited
20   to, the following;
21                a. Whether Defendants knew, or should have known, that the Apple gift cards were
22                   defective, unsecure and easily susceptible to fraud and/or theft;

23                b. Whether Defendants had a duty to disclose to Plaintiff and Class Members of the
24                   probability and/or possibility of an ongoing fraud with the Apple gift cards,
25                   making it probable that the funds on Apple gift cards could be easily accessed and

26                   stolen by third parties;
27

28

                                                          6
                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1                 c. Whether Defendants owed a duty to Plaintiff and the Class Members to provide
2                      security measures to ensure that its systems and networks, and the personnel
3                      responsible for them, adequately protected the personal information of consumers;
4                 d. Whether the PIN on the Apple gift cards constitutes personal information;
5                 e. Whether Defendants had a duty to disclose to Plaintiff and Class Members that
6                      Apple did not safeguard the gift cards and/or the gift card accounts to prevent the
7                      fraud and/or ensure that the gift cards were not tampered with;
S                 f. Whether Apple failed to take adequate and reasonable measures to ensure that
9                      third parties did not tamper with its gift cards;
10                g. Whether Defendants had a duty to disclose to Plaintiff and Class Members that its •
                       Apple gift card policies and security practices were inadequate to safeguard
12                     customers’ gift card accounts and personal identifying information against theft;
13                h. Whether Defendants’ alleged conduct violates public policy;
14                i.   Whether the alleged conduct constitutes violations of the laws asserted:
15                j.   Whether Defendants engaged in unlawful, unfair or fraudulent business practices;
16                k. Whether Plaintiff and Class Members have sustained monetary' loss and the proper
17                     measure of that loss; and
18                l.   Whether Plaintiff and Class Members are entitled to other appropriate remedies,
19                     including corrective advertising and injunctive relief
20          34.        Typicality. Plaintiffs claims are typical of the claims of the members of the Class
21   because, inter alia, all Class Members were injured through the uniform misconduct described
22   above and were subject to Defendants’ deceptive claims that accompanied each and every gift
23   card that Defendants sold. Plaintiff is advancing the same claims and legal theories on behalf of
24   herself and all members of the Class.
25          35.        Adequacy of Representation. Plaintiff will fairly and adequately protect the
26   interests of the members of the Class. Plaintiff has retained counsel experienced in complex
27   consumer class action litigation, and Plaintiff intends to prosecute this action vigorously. Plaintiff
28   has no adverse or antagonistic interests to those of the Class.

                                                           7

                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                36.     Superioriw. A class action is superior to all other available means for the fair and

    2    efficient adjudication of this controversy. The damages or other financial detriment suffered by
         individual Class Members is relatively small compared to the burden and expense that would be
    4    required to individually litigation their claims against Defendants. It would thus be virtually

    5    impossible for Plaintiff and Class Members, on an individual basis, to obtain effective redress for

    6    the wrongs done to them. Furthermore, even if Class Members could afford such individualized

    7    litigation, the court system could not. Individualized litigation would create the danger of

    8    inconsistent or contradictory judgments arising from the same set of facts. Individualized

    9    litigation would also increase the delay and expense to all parties and the court system from the

    10   issues raised by this action. By contrast, the class action device provides the benefits of
    11   adjudication of these issues in a single proceeding, economies of scale, and comprehensive
    12   supervision by a single court, and presents no unusual management difficulties under the

    13   circumstances here.
    14          37.     The Class also may be certified because Defendants have acted or refused to act on

    15   grounds generally applicable to the Class, thereby making appropriate final declaratory and/or

    16   injunctive relief with respect to the members of the Class as a whole.
    17          38.     Plaintiff seeks preliminary and permanent injunctive and equitable relief on behalf

    18   of the entire Class, on grounds generally applicable to the entire Class, to enjoin and prevent
    19   Defendants from engaging in the acts described and requiring Defendants to provide full

    20   restitution to Plaintiff and Class Members.
    21          39.     Unless a Class is certified, Defendants will retain monies received as a result of its

    22   conduct that were taken from Plaintiff and Class Members. Unless an injunction is issued,

    23   Defendants will continue to commit the violations alleged, and the members of the Class and the
    24   general public will continue to be misled.
    25
    26
-   27

    28

                                                            8
                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   COUNTI

2                              Violations of the Consumers Legal Remedies Act

3                                     California Civil Code §1750 et seq.
4            40.     Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,

5    as if fully set forth herein.
6            41.     Plaintiff brings this claim individually and on behalf of the Class.

7            42.     This cause of action is brought pursuant to the Consumers Legal Remedies Act,

8    California Civil Code § 1750, et seq. (the "CLRA”). Plaintiff is a “consumer” as defined by

9    California Civil Code § 1761(d). Defendants’ Apple gift cards are “goods” within the meaning of

10   the CLRA.
11           43.     Defendants violated and continues to violate the CLRA by engaging in the

12   following practices proscribed by California Civil Code § 1770(a) in transactions with Plaintiff

13   and the Class which were intended to result in, and did result in, the sale of the Apple gift cards:

14
             (5) Representing that [the gift cards have] . . . approval, characteristics , . . uses
15
             [and] benefits .. . which [they do] not have ....
16
                                                  * * if

17
             (7) Representing that [the gift cards are] of a particular standard, quality or grade .
18
             .. if [they are] of another.
19
                                                  «««
20
             (9) Advertising goods . .. with intent not to sell them as advertised.
21
                                                  * if

22
             (16) Representing that [the gift cards have] been supplied in accordance with a
23
             previous representation when [they have] not.
24
             44.      Defendants violated the CLRA by representing and failing to disclose material
25
     facts about the gift cards, as described above, when they knew, or should have known, that the
26
     representations were false and misleading and that the omissions were of materia! facts they were
27
     obligated to disclose.
28

                                                           9

                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
             45.     Pursuant to § 1782(d) of the CLRA, Plaintiff and the Class seek a court order
2    enjoining the above-described wrongful acts and practices of Defendants and for restitution and
     disgorgement.
4            46.     Pursuant to § 1782 of the CLRA, Plaintiff notified Defendants in writing by
5    certified mail of the particular violations of § 1770 of the CLRA and demanded that Defendants
6    rectify the problems associated with the actions detailed above and give notice to all affected
7    consumers of Defendants’ intent to so act. A copy of the letter is attached hereto as Exhibit A.
8            47.     If Defendants fail to rectify or agree to rectify the problems associated with the
9    actions detailed above and give notice to all affected consumers within 30 days of the date of
10   written notice pursuant to § 1782 of the CLRA, Plaintiff will amend this complaint to add claims
     for damages, restitution, and disgorgement under the CLRA as appropriate, under the California
12   Civil Code § 1780, pursuant to California Civil Code § 1782(d) ("Not less than 30 days after the
13   commencement of an action for injunctive relief, and after compliance with subdivision (a), the
14   consumer may amend his or her complaint without leave of court to include a request for
15   damages.”).
16           48.     Defendants’ conduct is fraudulent, wanton and malicious.
17           49.     Pursuant to § 1780(d) of the CLRA, attached hereto as Exhibit B is the affidavit
18   showing that this action has been commenced in the proper forum.
19                                                   COUNT IT
20                            Violation of the Unfair Competition Law (“UCL”)
21                                   Business & Professions Code § 17200, et seq.
22           50.     Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
23   as if fully set forth herein.
24           51.     Plaintiff brings this claim individually and on behalf of the Class.
25           52.     Business & Professions Code § 17200 prohibits any “unlawful, unfair or
26   fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising.” For
27   the reasons discussed above, Defendants have violated Business & Professions Code § 17200.
28

                                                          10

                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
               53.   In the course of conducting business, Defendants committed unlawful business

2    practices by, inter alia, making the misrepresentations, as set forth more fully herein. Defendants

3    have violated California Civil Code §§ 1572, 1573, 1709, 1711, 1770(a)(5), (7), (9) and (16);

4    California Business & Professions Code §§ 17200 el seq.; and the common law, including

5    negligent misrepresentation and breach of implied warranty of merchantability. Defendants’

6    above-described wrongful acts and practices constitute actual and constructive fraud within the

7    meaning of Civil Code §§ 1572 and 1573, as well as deceit, which is prohibited under Civil Code

8    §§ 1709 and 1711.

9              54.   Plaintiff and the Class reserve the right to allege other violations of law, which

10   constitute other unlawful business acts or practices. Such conduct is ongoing and continues to this

11   date.

12             55.   Defendants’ actions also constitute “unfair” business acts or practices because, as

13   alleged above, inter alia, Defendants engaged in unfair business practices, misrepresented and

14   omitted material facts regarding the Apple gift cards, and thereby offended an established public

15   policy, and engaged in unethical, oppressive, and unscrupulous activities that are substantially

16   injurious to consumers.

17             56.   As stated in this complaint, Plaintiff alleges violations of consumer protection and

18   unfair competition laws in California, resulting in harm to consumers throughout the United

19   States. Defendants’ acts and omissions also violate and offend the public policy against engaging

20   in false and misleading advertising, unfair competition and deceptive conduct towards consumers.

21   This conduct constitutes violations of the unfair prong of Business & Professions Code § 17200,

22   et seq.

23             57.   There were reasonably available alternatives to further Defendants’ legitimate

24   business interests, other than the conduct described herein.

25             58.   Business & Professions Code § 17200 et seq., also prohibits any “fraudulent

26   business act or practice.”

27

28



                       CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
               59.   Defendants’ actions, claims, nondisclosures and misleading statements, as more

2    fully set forth above, were also false, misleading and/or likely to deceive the consuming public
     within the meaning of Business & Professions Code § 17200 et seq.
4              60.   Defendants’ advertising, labeling and packaging as described herein also
5    constitutes unfair, deceptive, untrue and misleading advertising.
6              61.   Defendants’ conduct caused and continues to cause substantial injury to Plaintiff
7    and the other Class Members. Plaintiff and Class Members have suffered injury in fact and have

8    lost money as a result of Defendants’ unfair conduct.
9              62.   As a result of its deception, Defendants have been able to reap unjust revenue and
10   profit.
11             63.   Unless restrained and enjoined. Defendants will continue to engage in the above-
12   described conduct. Accordingly, injunctive relief is appropriate.
13             64.   Plaintiff, on behalf of herself, all others similarly situated, and the general public,
14   seeks leslitutiun of all irioney obtained from Plaintiff and the members of the Class as a result of
15   unfair competition, an injunction prohibiting Defendants from continuing such practices,
16   corrective advertising, and all other relief this Court deems appropriate, consistent with Business
17   & Professions Code § 17200.
18                                                 COUNT m

19                           Violations of the California Consumer Privacy Act

20                                   California Civil Code §1798.150 et seq.
21             65.   Plaintiff repeats and re-allegcs the allegations contained in the Paragraphs above,
22   as if fully set forth herein.
23             66.    Plaintiff brings this claim individually and on behalf of the Class.
24             67.   The California Consumer Privacy Act of20]8 (“CCPA”) went into effect on
25   January 1,2020. This comprehensive privacy law was enacted to protect consumers’ persona!
26   information from unauthorized collection and disclosure.

27             68.    Upon information and belief, the PIN on the Apple gift cards is “personal

28   information” as defined in Cal. Civ. Code §1798.l40(o) as it “identifies, relates to, describes, is

                                                         12

                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     reasonably capable of being associated with, or could reasonably be linked, directly or indirectly,
2    with” the purchasing consumers and/or their households.
3               69.   Through the above-detailed conduct, Defendants violated the CCPA by, among
4    other things, failing to prevent Plaintiffs and Class Members’ nonencr>'pted and nonredacted
5    personal information from unauthorized disclosure as a result of Defendants’ violation of their
6    duty to implement and maintain reasonable security procedures and practices appropriate to the
7    nature of the information to protect the personal information of Plaintiff and Class Members.
8               70.   As a direct and proximate result of the Defendants’ conduct, Plaintiffs and the

9    Class Members’ personal information was subjected to unauthorized disclosure to a third party.
10              71.   As a direct and proximate result of Defendants’ conduct. Plaintiff and Class
     Members were injured and lost money or property, including but not limited to, the amount stolen
12   from their Apple gift cards, the loss of Plaintiff s and Class Members’ legally protected interest in
13   the confidentiality and privacy of their personal information, nominal damages, and additional
14   losses as described herein.
15              72.   Defendants knew or should have known that the security practices regarding the

16   Apple gift cards were inadequate to safeguard Plaintiff and Class Members personal information
17   and the risk of unauthorized disclosure to a third party was highly likely. Defendants failed to
18   implement and maintain reasonable security procedures and practices appropriate to the nature of
19   the information to protect the personal information of Plaintiff and Class Members.
20              73.   Apple is a corporation that is organized and operated for the profit or financial
21   benefit of its owners with a reported total second quarter revenue for fiscal year 2020 of $58.3
22   billion.
23              74.   In accordance with Cal. Civ. Code §1798.150(b), Plaintiff has served Defendants
24   with notice of these CCPA violations and a demand for relief by certified mail, return receipt
25   requested. A copy of the letter is attached hereto as Exhibit A.
26              75.   On behalf of Class Members, Plaintiff seeks injunctive relief in the form of an
27   order enjoining Defendants from continuing to violate the CCPA. If Defendants fail to properly

28   respond to Plaintiffs notice letter or agree to timely and adequately rectify the violations detailed

                                                         13

                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1    above, Plaintiff will seek actual, punitive, and statutory damages in an amount not less than one

2    hundred dollars ($100) and not greater than seven hundred and fifty ($750) per consumer per

3    incident, whichever is greater; restitution; attorneys’ fees and costs (pursuant to Cal. Civ. Code
4    §1021.5); and any other relief the Court seems proper as a result of Defendants’ CCPA violations.

5                                                 COUNT IV

6                                                  Negligence

7            76.      Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,

8    as if fully set forth herein.
9            77.      Plaintiff brings this claim individually and on behalf of the Class.

10           78.      Defendants owed a duty to Plaintiff and Class Members to exercise reasonable
11   care in obtaining, securing, safeguarding, deleting, destroying and protecting Plaintiffs and Class

12   Members’ personal information within their possession or control from being compromised, lost,

13   stolen, accessed and misused by unauthorized persons. This duty included, among other things,

14   designing, maintaining and testing Defendants’ security systems to ensure that Plaintiffs and

15   Class Members’ personal information was adequately secured and protected. Defendants further

16   owed a duty to Plaintiff and the Class Members to implement processes that would detect a
17   breach of its Apple gift cards in a timely manner and to timely act upon warning and alerts
18   including those generated by its own security systems.
19           79.      Defendants owed a duty to Plaintiff and the Class Members to provide security to

20   ensure that its systems and networks, and the personnel responsible for them, adequately
21   protected the personal information of consumers.
22           80.      Defendants owed a duty of care to Plaintiff and the Class Members because they

23   were foreseeable and probable victims of any inadequate security practices. Defendants knew or
24   should have known they had inadequately safeguarded Apple gift cards, and yet Defendants failed

25   to take reasonable precautions to safeguard it.
26           81.      Defendants owed a duty to timely and accurately disclose to Plaintiff and the Class

27   Members that their personal information had been or was reasonably believed to have been

28   compromised. Timely disclosure was required, appropriate and necessary so that, among other

                                                         14

                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     things, Plaintiff and the Class Members could take appropriate measures to avoid theft and/or

2    fraudulent charges, including, monitoring their account information and credit reports for
2    fraudulent activity, contact their banks or other financial institutions, obtaining credit monitoring

4    services, filing reports with law enforcement and other governmental agencies and taking other
5    steps to mitigate or ameliorate the damages caused by Defendants’ misconduct.
6            82.      Plaintiff and the Class Members entrusted Defendants with their PII with the

7    understanding that Defendants would safeguard their information and that the company was in a

8    position to protect against the harm suffered by Plaintiff and the Class Members as a result of

9    Apple gift card fraud.
10           83.      Defendants knew, or should have known, of the inherent risks in collecting and
     storing the personal information of Plaintiff and the Class Members and of the critical impoitance
12   of providing adequate security of that information.

13           84.      Defendants’ own conduct also created a foreseeable risk of harm to Plaintiff and

14   the Class Members. Defendants’ misconduct included, but was not limited to, failure to take the
15   steps and opportunities to prevent and stop the Apple gift card fraud as set forth herein.

16           85.      Through its acts and omissions described herein, Defendants unlawfully breached
17   its duty to use reasonable care to protect and secure Plaintiffs and the Class Members’ personal

18   information within its possession or control. More specifically, Defendants failed to maintain a

19   number of reasonable security procedures and practices designed to protect personal information

20   of Plaintiff and the Class Members, including, but not limited to, establishing and maintaining
21   industry-standard systems to safeguard its Apple gift cards from theft. Given the risk involved
22   and the amount of data at issue, Defendants’ breach of its duties was unreasonable.

23           86.      Defendants breached their duties to timely and accurately disclose that Plaintiffs

24   and Class Members’ personal information in Defendants’ possession had been or was reasonably

25   believed to have been, stolen or compromised.

26           87.      As a direct and proximate result of Defendants’ breach of its duties. Plaintiff and

27   the Class Members have been harmed by the loss of the funds stolen from their Apple gift cards,

28   plus interest.

                                                        15

                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
I                                                  COUNT V
2                                        Negligent Misrepresentation
2            88.     Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
4    as if fully set forth herein.
5            89.     Plaintiff brings this claim individually and on behalf of the Class.
6            90.      In the course of its business, Defendants misrepresented to Plaintiff and Class
7    Members that Defendants were selling Apple gift cards that were original, usable, secure,
8    valuable, and free from fraud, tampering or compromise.
9            91.     Defendants had no reasonable grounds to believe these misrepresentations were
10   true.
11           92.      Defendants failed to inform or disclose to the public, including Plaintiff and Class
12   Members, that Defendants were aware of an ongoing fraud with the Apple gift cards, making it
13   probable that the value of Apple gift cards could be accessed and stolen by third parties.
14   Defendants also failed to disclose that Defendants policy and practice was to not refund or replace
15   the value of the Apple gift cards subjected to this fraud.
16           93.      Defendants also failed to disclose to the public, including Plaintiff and Class
17   Members, that Defendants did not safeguard the gift cards and/or the gift card accounts to prevent
18   the fraud and/or ensure that the gift cards were not tampered with.
19           94.      Defendants also failed to inform or disclose to the public, including Plaintiff and

20   Class Members, that its Apple gift card policies and security practices are inadequate to safeguard
21   customers’ Apple gift card accounts and personal identifying information against theft.
22           95.      Defendants intended to induce Plaintiff and Class Members to rely, on its
23   misrepresentations and omissions because they knew Plaintiff and Class Members would not have
24   purchased the Apple gift cards had they known the Apple gift cards, as well as their personal
25   information attached to the gift cards, was subject to an ongoing fraud.
26           96.     Defendants made these representations and omissions as to Plaintiff and the Class
27   Members in connection with their purchase of the Apple gift cards.
28

                                                         16

                         CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
 1           97.     There representations and omissions were material to Plaintiffs and Class
2    Members’ decision to purchase the Apple gift cards.
3            98.     Plaintiff and Class Members justifiably relied on Defendants’ misrepresentations
4    and omissions about the Apple gift cards because Defendants’ had superior knowledge about the
5    ongoing Apple gift card fraud.
6            99.     As a direct and proximate cause of Plaintiff and Class Members’ reliance on
7    Defendants misrepresentations and omissions about the Apple gift cards, Plaintiff and Class
8    Members suffered pecuniary loss in an amount determined to be fair and reasonable, but which is

9    equivalent to the funds loaded onto the Apple gift cards that was lost.
10                                                COUNT VI
II                             Breach of Implied Warranty of Merchantability
12           100.     Plaintiff repeats and re-alleges the allegations contained in the Paragraphs above,
13   as if fully set forth herein.
14           101.    Plaintiff brings this claim individually and on behalf of the Class.
15           102.    A warranty that the Apple gift cards were in merchantable quality and condition is
16   implied by law pursuant to California Commercial Code § 2314.
17           103.     Defendants impliedly warranted that the Apple gift cards were of good and
18   merchantable condition and quality -r fit for sale for their ordinary intended use.
19           104.    The Apple gift cards were not merchantable or fit for their ordinary intended
20   purpose at the time they left Defendants’ possession. Defendants knew the Apple gift cards were
21   frequently subject to an ongoing scam, yet Defendants failed to take simple preventative measures
22   to curb the known and rampant fraudulent conduct and/or warn consumers that the funds they
23   activated on the Apple gift cards may be stolen upon purchase. Instead, Defendants perpetuated
24   the fraudulent conduct by staying silent and refusing to refund consumers that complained when
25   they discovered their gift cards were defective and had no value. Thus, the Apple gift cards, when
26   sold and at all times thereafter, were not in merchantable condition or quality and are not fit for
27   their ordinary intended purpose.
28

                                                        17

                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
1              105.   By virtue of the conduct described herein and throughout this Complaint,
2    Defendants breached the implied warranty of merchantability.
3              106.   Plaintiff and class members have been damaged as a direct and proximate result of
4    Defendants’ breach of the implied warranty.
5           107.      Plaintiff and class members have performed each and every duty required of them
6    under the terms of the warranties, except as may have been excused or prevented by the conduct
7    of Defendants or by operation of law in light of Defendants’ unconscionable conduct.
8              108.   Defendants received timely notice regarding the problems at issue in this litigation

9    and, not withstanding such notice, Defendants have failed and refused to offer an effective

10   remedy.
11             109.   As a direct and proximate result of Defendants’ breach of implied warranty,
12   Plaintiff and Class Members were caused to suffer economic damage.
13                                                 PRAYER
14          WHEREFOR-E, Plaintiff, on behalf of herself and on behalf of the other members of the
15   Class, request award and relief as follows:
16          1.        Certifying the Class and California Subclass as requested herein;
17          2.        Awarding Plaintiff and the proposed Class Members damages;
18          3.        Awarding restitution and disgorgement of Defendants’ revenues to Plaintiff and
19   the proposed Class Members;
20          4.        Awarding declaratory and injunctive relief as permitted by law or equity,
21   including: enjoining Defendants from continuing the unlawful practices as set forth herein and
22   directing Defendants to identify, with Court supervision, victims of its conduct and pay them all
23   money it is required to pay;
24          5.        Ordering Defendants to engage in a corrective advertising campaign;
25          6.        Awarding attorneys’ fees and costs; and
26
27

28

                                                        18
                        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
           7.     Providing such further relief as may be just and proper.

2
     Dated: May 28, 2020                                   JAMES HAWKIMS, APLC
3

4

5
                                                           Samantha A. Smitli
6                                                          Attorney for Plaintiff
7

8                                        DEMAND FOR JURY TRIAL

9          Plaintiff hereby demands a trial by Jury on all causes of action and/or issues so triable.

10
     Dated: May 28, 2020                                   JAMES HAWKINS, APLC
11
12
13
                                                           Samantha A. Smith
14                                                         Attorney for Plaintiff

15
16
17

18
19
20

21
22

23

24

25

26
27

28

                                                      19

                     CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
EXHIBIT A
                                                   May 2S, 2020


Via Certified Mail (Receipt No, 70181130 0001 8270 4913)
Return Receipt Requested

Apple, Inc.
Apple Value Services, LLC
One Apple Park Way
Cupertino, CA 95014


         Re:      Demand Letter Pursuant to California Civil Code Sections 1782 and 1798.150

Dear Sir or Madam:

        This letter serves as notice and demand for corrective action by Apple, Inc. and Apple
Value Services, LLC (“Apple”) pursuant to the Consumer Legal Remedies Act, Cal. Civ. Code
Section 1750 et al. (“CLRA”) and the California Consumer Privacy Act (“CCPA”), Cal. Civ.
Code Section 1798.150(b). This letter is sent on behalf of our client, Rachael Shay, a consumer
of Apple gift cards in the State of California, and all other persons similarly situated. We hereby
demand that you take immediate corrective action within thirty (30) days as further described
below.

        Apple, Inc. is a multinational technology company that designs, develops, and sells
consumer electronics, computer software, and online services. Apple sells Apple gift cards for its
various online services, including its App Store and iTunes, throughout the United States. Upon
information and belief, Apple manufactured, marketed, sold and/or distributed insecure and
defective Apple gift cards it knew were prone to an ongoing scam wherein the funds on the gift
cards are fraudulently redeemed by accessing the Personal Identification Number (“PIN”) on the
Apple gift cards prior to use by the consumer. I

        Rather than take simple preventative measures to curb the known and rampant fraudulent
conduct and/or warn consumers that the Apple gift card funds are easily susceptible to fraud and
are not secure. Defendants perpetuated the fraud by staying silent, refusing to refund the stolen
value after consumers complained, and failing to implement and maintain reasonable security
procedures and practices appropriate to the nature of the information to protect consumers’

I Upon information and belief, the PIN on the Apple gift cards is “personal information” as defined in Cal. Civ.
Code §1798.I40(o) as it “identifies, relates to, describes, is reasonably capable of being associated with, or could
reasonably be linked, directly or indirectly, with” the purcliasing consumers and/or their households.
personal information. This conduct violates the CLRA, including but not limited to sections
1770(a) (5), (7), (9) and (16), as well as the CCPA, including but not limited to section 1798.150.
Apple has misled and continues to mislead consumers, thereby unfairly permitting Apple to
increase its sales and capture market share from its competitors.

        Our client is a citizen of the State of California and is a consumer as defined in California
Civil Code section 1761(d) because she purchased an Apple gift card for personal, family, or
household use. When our client purchased an Apple gift card for her son as a birthday gift, she
was misled into believing that the funds on the Apple gift card, and any personal information
associated witli the Apple gift card, was secure. Had Ms. Shay known the truth about the Apple
gift cards and Apple’s failure to properly secure them, she would not have made her purchase.
As a result, our client suffered a loss of money.

         We hereby demand on behalf of our client and all others similarly situated that Apple
immediately: (I) cease and desist from continued sale of the faulty Apple gift cards; (2) initiate a
corrective campaign to address the inadequate security practices and procedures described
herein; and (3) offer to refund the purchase price of the gift cards, plus reimbursement for
interest.

        If Apple wishes to enter into discussions to resolve the demand asserted in this letter,
please contact me immediately.

                                               Sincerely,

                                              JAMES HAWKINS, APLC



                                              Samantha A. Smith




                                                  2
EXHIBIT B
DocuSign Envelope ID: 875BF333-2057-4C57-BBDE-995CC6DB3329


                JAMES HAWKINS, APLC
                JAMES R. HAWKINS, ESQ. (#192925)
           2    james@jameshawkinsaplc.com
                SAMANTHA A. SMITH, ESQ. (#233331)
           3    samantha@jameshawkinsaplc.com
                9880 Research Drive, Suite 200
           4     Irvine, CA 92618
                Tel.: (949) 387-7200
           5     Fax:(949)387-6676
           6     Attorneys for Plaintiff Rachael Shay,
           7     on behalf of herself and all others similarly situated

           8
           9                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

           10                                            COUNTY OF SAN DIEGO
           11     RACHAEL SHAY, on behalf of herself                Case No.
           12     and all others similarly situated,

           13                                      Plaintiff,       AFFIDAVIT OF VENUE BY PLAINTIFF
                  V.                                                RACHAEL SHAY
           14
                  APPLE, INC., a Delaware corporation;
           15
                  APPLE VALUE SERVICES, LLC, a
           16     Virgina limited liability corporation; and
                  Does 1 through 10, inclusive.
           17
                                                    Defendants.
           18
           19
          20             I, Rachael Shay, hereby declare and state as follows:

          21             1.       I am over the age of 18, and If called as a witness, I would testify truthfully to the

          22     matters set forth in this Declaration. All of the matters set forth below are within my personal

          23     knowledge, except those matters that are stated to be upon Information and belief. As to such

          24     matters, T believe them to be true.

          25             2.       I am the Plaintiff in the above-entitled action.
                         3.       Pursuant to Cal. Civ. Code § 1780(d), 1 make this Declaration in support of the
          26
                 Class Action Complaint and the claim for relief stated in that complaint under Cal. Civ. Code §
          27
                 1780(a).
          28

                                                                      1

                                         AFFIDAVIT OF VENUE BY PLAINTIFF RACHAEL SHAY
DocuSign Envelope ID; 875BF333-2057-4C57-BBDE-995CC6DB3329



                         4.      This action for relief under Cal. Civ. Code § 1780(a) has been commenced in a
           2     county that is a proper place for trial of this action because I reside in San Diego County, and this
           3     is the county where the transaction or any substantial portion thereof occurred.
           4             I declare under penalty of perjury under the laws of the State of California that the
           5     foregoing is true and correct. Executed this 27th day of May 2020, in Carlsbad, California.
                                                                        f— DocuStgnfrd br:
           6
                                                                        '-----2FOS4eFe82EedOB...
           7                                                             Rachael Shay
           8
           9
           10

           II
           12

          13

           14

           15
          16
           17

           18
           19
          20

          21

          22

          23

          24

          25
          26
          27

          28

                                                                    2

                                         AFFIDAVIT OF VENUE BY PLAINTIFF RACHAEL SHAY
?TTpRN£ronPM^,WiTHOUT:/KTTORKey:iNBme;^                                                                                                          ■KRCpumSEOkLY.
:jameS:R-'rtawkinsi-Esq.. SBN:^192925
;Samantha'A.i.Smlth?.Esq:;;SBN,233331.
JAMES:ttAWki>lsAPLG-                                                                                                                 v^EllECTlibMiiiAlIUY TILED
                                                                                                                                     ^^^Sup^^G^;^f'Califpmia^
^88O-R«earth^0h,:.Suite;2(® Ii^i^^                                                                      ^ -•
 .... ' ,TaMwENpT"9^^^                                                                 .: W9.-3S^^^^
      ATrqRNiErFbR:(Wjfi»); RAGHAEL;SHAY                                                                                               •. ■p5/28/2020;^-01i:D3:28::PM
                                                                                                                                           GJeri<rotthe'^upenqr;Gpurt
SUPERIOR,COURTjOF;CALIFORNIAVCOUNTy;OF; SAN DIEGO;
'STRE^ AppRessi; 3^..Wes^^                                                                                                           lBy|,Cecilex\An':P.elt}DeRiity:iClert(i


cn7.AN02.PCop£: San'piegOr-921^
                        pent-ral.^Purthqyse^^
c a Se n a me v
; RAGt^EL SHAY.V; APPLE'vINO^i.et alo
            CIVIL CASE COVER SHEET                          "         ' S?S!^e*¥a?e,P?si?na«#                                  iCAS.E:KUM8ER:;



            .‘denianded
                                          “iii.
                                           k^^^dedis
                                                                      Q^'iGbuhter'
                                                                ; ;Fneqwi%fir#appearance
                                                                                                  |       iVjo.inder
                                                                                                                           .
                                                                                                                                        37-2020-0D017475- C U-MC- CTL

                                                                      (CaLJ?yles»qurL.rv!e;3?462)              Judge Richard S. Whitney
            /exceeds:S25;bpd)v                  <$25:00Q)i'‘ '                                                              ...
                                                  /tems>T^;6e/ow.musf be;.cdmp/eted:|see?/nsfmcf/dns,dn/qage 2|.
 ;i. Check:dne:boxbelbw'for:the:case,tYpe.that;hest.a
     Autpitpri'                               ^Contract                                                                  .;Proyisl6hally:cbmplM:ciy!ILiti9atiw
    r~i Aut6:(22)                                  j :Breach'Of c6htfact/Yrarranty,(06).                                 ''(Caj/Rules^pf Cou^:mIesS;4p^.^^^^^
     O Ubinsuredimotofist (46)                 F )‘'Ruie-3:74b:cbireaidns'(69)> "                                       -EID Antitrust/trade regulation (03):
      ■ Oth6r:PI/PD/WD..{pG«onal 1^                             :[--]:Sr;cpiiy^n^(iK'' ■                                :cj cmo^rn^m.
        Ran:!?0eWrpngfumeath),Toyt-                              Oi InsurancercpverageJiS)--                            :(II3                          .........
            j Asbestps;(0^)
      L                                                         f—|-Othe,;conlrad'(?7)                                      S^n!i«^'i33S95.(??);
      Q Prddudi liability.(24):                                 ^Prcpert^..............                                  ;□ En,i™mehta;n;<»icl6!,(30)L.                 ^
      ;i-     I           rnalpraMre^                                                                                     L
      'r~l ,9Ther:PI/pb/Wp:(23^^^                              . _ . _ „ ,
                                                                                                                          Erifbrelme^ofuUdgmeht'
     ' Non-Pl'/P.p/^ifO^                             [~n'Wfdng^'levidion^{'^^^
      T V Businesst6rt/unfairbuslness:pract|ce:(0,7) O', Omerrealpjoper^,?^)-                                            ,C~] ^“'Tient^Mdgrfenysp);
       I 1 iCivii:n9hls:(08)-                         Untewful Detainer                                                  ,“,^c®‘l®J’n«?iClyJj.Cpmpl3iht
       o                                             i ' \. Cpmnwr^!'(3l)
                                                                 'r~l ^.Residential (32):
                                                                                                                          □ RICO,(27}:
 ,                Ffaud:(i6)
 ; O •iHie.llectual property,^(19)                                                                                        MlscelianepuqcMPetibph-
  ■ t^:;professidmiiiegli9enc^(25j                               Judicial Review
                                                                 .•v*>
                                                                                                                         ■ O ‘^^?^?e;ani«)rpp^e:gpye'rnan(»;(^)
       r~-iiCKhernon4g/gpfe^                                    ;iZD Asselfdrfejtyfe;{05);
       Employment;                                                                                                               1
    O :Wrbn9ful,tertTiiriatidh;(3.6)                            'F~~1 Wlit of:mandate:{b2y
 ____________________________________
  : (—n -Ome>:bmpl6yment (l5)''                                 J    I Oth^Judi^i;rgView;'(^^
% This^^sel'FFi^is:          is'^^ 'bompiexr^:i^db^:ruIe^3;40C)^if■t^^G^^                                              RuIes:;^Gbur1Jf;thq:case(is,cpnipiex.;m
  factofrre^uirtngfbxrepmarjudlcialm
        b. ■    '£di^-hbmi^r6f-sa^ratilv:re^                                           :d:< C:HD;:Lar^:numlier7bf.withesses-
       'bi .'FFI Extensive mobbn^pradice.raising difeltbrnpyel                          bV |   )::Cp6rdinatibnwith’ related .actions: pending itibne brmore
         ■       pubMPMlie^irrt^                                                                 d6urt^in.btHer^cbuhties^states,;pr countries; brjri a:fdderal
       p; [Txn Sybtantialamounl ofidpcumenta^^^^^                   . j.cburt
                                                           . f;, f )';Substaritiarpbstjudgriieht judicial:supeiyisibn;
-•3.- RernediesPouQht'fchec/(a//(riatapp/y);a/r^ morietatv.:b.:nn-n6nrn:onetatv;-:dedaratpfv;orjniunctive'reljef c; □□Jpunitiye;
;4;         NuiTiberbfcausesdf:adibn/sped/^;&
 5: this:case. Frn;is,     [ZD            ^fa^pss,^9i9ri.sq!l-:    . ,                                ._ .
 6: If there are any known related,cases, file arid.serveraholice’bfferated,case; YYpu rnaydse form'iCM^l'S.j
:Ddter May 2S. 2020
 Samantha Av.Smith; Esq.;                                                                                                                                          ^yruibi:
                                                                                                                                     •(StGMATURE OF PARTV.OR ATTORNEY FOR PARTY)
                                   ^nVPE OR' PRINT NAME)-
     ----------- ^^                                                          :      NOTICE; '                            ^                       .. ....



       iqsWctioris;.           .     ........                     ^          ,.   ..............................


     •|ils^lfp!iio^Si^?mie'3;740:br:a^mpIexrc^;this^Qver^heet:wili:be:usedifdostatistical;purpbses:d^^^



..Ju«eiai:CoJTOlpl.Calt^-
                                                                      .emG^S^OVEfe^EE^
                                                                                                                                                                                                                             CM4)10




one^^f&tKe^caSe^peyhM|fesMe«nbesihe;case;.lf.the!c«e:fflsyhs^er«ra!SWja;mb|^
                                           H“iTO«lpl#aus^oMMibn,^eck;the IwxJjBite^^icatestheiiJrima^
Toiasasl!ypuj|rra^5!elin9te;sheet;j^xamples:ptthe;casesthat.belong;uhder:M(^;case%pe;in;itenr1^are:|3roy^
sheelmus^be filed only;wtth:y^>u^^imtial;p^ap€t:^Fai!ur^:tp^fl!e a.wyersheetwith
ils^unsel.vpr;lwth;t6,san«ions,under.w^
Jo/paf^esln:RuIe3;7«'GojlecUpns;CasW^'';Ml|ertions;.ca^e--,urtder.r^                                          fo'r.r^yery
lnavsMrnstale'd:t6;be:certaih:th'atis;ndt;mpre;than'$25;000i_exdusive:qfJ.nterestandrattorney;s}fees;^ansing^^^^^
Rropert)^j5eh/tces;:or money was;^ired-on:credm. :^,col|edionS;.case:d(^^ri6tMr^
damagesi^2))punt|ive,darnagMi;(3):reMyery.;ofre;aI;prope^i1y.J4)TKqyery;of;pereonai;^prpfWrtyi:br^(5);a;preiudgm^^
altacHment;. Thp'identificatibh offalcase as a.rule"374d;<a>llections:casetdn:triis:f6mi'meahs!tHat (t
iime;(6r^e^ice:requirerneM&fe^ge,,^j,t;ruies(uniess:a'^rflan«le6^^
case:.wljlbe;SUbject.tp.Jhe;requirernents'fqrsei:yiTO.and:obtaIning:aj‘udgment.^i^^^^^^
X9,P?.rtiesin;Cdmplex;C.ase8.,lhcdmplex'cases^hiyFparties:musfalspuse;me:Qiv[lS^^^
casejs.c9nnp!ex!ir^plaintiff:bel^y^«c^^is:cgmi^ex5underTu!e^3^
9Qrnpletmg,the:appropnate;boxes.fniijemsi1;andf2Hfa-plaintfff designates
com‘Plainl?0.3l*.parties:.t9Jhe^act|pn,;A;defendant:may.fl!e;iand;servelnalater.tha
plaintifrs'designation?a^cpunter?desig;nalion:^at>the;wsejs,npt/Comp!ex,,pr;iif;me;plaintiffhas%ade
                      .............................................................................................................................................................. ..........
                                                                                                                                    Provisionally.CbmplexdivnXitl^tl6n.(Cal.-
                                                                                                                                   :Rule^pIC^iRulMi3;a0ig3:403r
                                                                                                                                           Anjij[ustggde;Regula.Uqri;(p3)




                                                                                                                                          asiteiif^
                                                                                                                                    ............... case>w;//sftdabov0j..(41)‘
                                                                                                                                    Enfbrcemeht'bf jiidgrrient
    ■■Asb«tos:((M)
                                                                                                                                                                                                                   (Qut;of
       ^.Pestos.PereonaM                                                                                                                           ;e6lin^); ^
           Wrongful Death                                         ,       Case                                                          'Cdnfessioniof iudgment-fnoni
     ProdudLlSbiWyJf^a^estelpr:                                 .‘Insurance edye/age^^ppipnjwspnaWy'-
                                                                      cd/np7exj'{18)' •
     . .loii^enyimnmenrnm                                            ■;Aifepbk||bn
                                                                      : Oiiier.Cbverage                                                 “ssSSg-"’
    ‘Ol!?®/;^e«!onarH                                               ContractualFraud-
         Malpractice.                                              '9j;l)erGQnUact Dispute
                                                            Real.Property'
    ■OtH^P'^PD^23K
         :P«^yplify)(e:9i;;siipl                             ■ lEfninent'Dbfnaln/lhve^),                                            Mjsceilabepus.C.i^
                                                                . :;5'°'lCemnat^
         Jnieritjbnai.8pdiiyJnjdry/PD/^
             ■(e;g;,,:8s;Myil,Vandalism)                                                                                                      I^^Relief^Ohiy


         311i^
■Nonkpi/fl’^lbffiif’tort



                                                                                                                                   ^MiscellaneouslCivilPetitlon

     ,                         ...



                                                                                                                                             mm...
                      isla^er, libel):



                                                                 aie-**
                                                           rJudlclal^^^
    M&kpa*®..
                                                                                                                                             • Elder/Dependent Adult'


                                                                                                                                             Siills**
                                                                                                                                               ■               .................................................




                                                                  dlheJSlrReVib*i«

                                                                          " ■ Gbrn^ssionerApDealsV
                                                                        GjVlL.CASECPVERiSHEET
                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2020-00017475-CU-MC-CTL                    CASE TITLE: Shay vs Apple Inc {EFILE)


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
           • Saves time                                      • May take more time and money if ADR does not
           • Saves money                                       resolve the dispute
           « Gives parties more control over the dispute     • Procedures to learn about the other side’s case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
           • Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can road more information about these ADR procecccc and watch vidcec that dcmonctroto thorn on the court’s ADR
webpage at httD://www.sdcourt.ca.Qov/adr.

Mediation: A neutral person called a ’’mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as In disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parlies have very difreteiil ideas aboul the likely oulcorne of a liial and would like an experienced rreultal lu help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator’s decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Page: 1
other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court’s ADR webpage at www.sdcourt.ca.QOv/adr and click on the
“Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience. ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court’s ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement: and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II. Chapter III and Code Civ. Proc. S 1141.10 et sea or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court’s ADR webpage at www.sdcourt.ca.aov/adr or contact the
court’s Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code §§ 465 et seq.):
       • In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
       • In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.ora or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you wont to trial. ADR neutrals are not allowod to roproccnt or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.aov/selfhelp^owcost.




SDSC CIV-730 (Rev 12-10)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                            Page:2
                                                                                                           BatchPrintExtracLOl xsv-212-000000449


    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
     STREET ADDRESS:          330 West Broadway
     MAILIt4G ADDRESS:        330 West Broadway
     CfTY AND ZIP CODE        San Diego. CA 92101
     BRANCH NAME:             Central
     TELEPHONE NUMBER:        (619)450-7088
     PLAlNTIFF(S)/PETrnONER(S)/APPELLANT(S): Rachael Shay
     DEFENDANT(S)/RESPONDENT(S): Apple Inc et.al.
     Short Title; Shay vs Apple Inc {EFILE]




m
                                                                                           CASE NUMBER;
                                 NOTICE OF RESCHEDULED HEARING                             37-2020-00017475-CU-MC-CTL



    Notice is given that the hearing in the above-entitled case has been rescheduied from 11/13/2020 10:00 AM to date
    and time shown below. Ail Inquiries regarding this notice should be referred to the court listed above.



          TYPE OF HEARING                                       DATE            TIME           DEPT           JUDGE
          Civil Case Management Conference                      04/23/2021      10:00 am       C-68           Richard S. Whitney



    All hearings will be conducted remotely until further notice. Absent an order of the court, persona! appearances at the
    hearing will not be allowed. You must make arrangements to appear by telephone or video by contacting CourtCall at
    (888) 882-6878, or at www.courtcall.com. Please make your arrangements with CourtCall as soon as possible, before
    the hearing date. If you wait to contact CourtCall until the date and-time of the hearing, CourtCall will be unable to
    process yoiir request in time and you will not be able to appear at this hearing.

    CourtCall will charge you a fee for making the arrangements for your appearance. The fee is required. However, if you
    have previously obtained an approved Order on Court Fee Waiver (FW-003/FW-003-GC), you must inform CourtCall
    that you have ^e Order so that CourtCall will not charge the fee for a telephonic appearance. If you do not have an
    approved Order on Court Fee Waiver (FW-003/FW-003-GC) but believe that you may be eligible for a fee waiver, you
    should immediately file a Request to Waive Court Fees {FW-001/FW-001-GC) with the Civil Business Office, to request
    an Order on Court Fee Waiver.




    Counsel/Plaintiff in pro per: Check service list. If you have brought a party into this case who is not included in the
    service list, San Diego Superior Court Local Rules, Division 11, requires you to serve the party with a copy of this notice.

    A case management statement must be completed by counsel for all parties or parties in pro per and timely filed with
    the court at least 15 days prior to the initial case management conference. (San Diego Local Rules. Division II, CRC
    Rule 3.725).

    All counsel of record or parties in pro per shall appear at the Case Management Conference, be ^miliar with the case,
    and be fully prepared to participate effectively in the hearing, including discussions of ADR options.



SUPCT CIV-700 (Rev. 12-06)                                                                                                     Pago; 1
                                                    NOH - NOTICE OF RESCHEDULED HEARING
                                                                                                  B3tEhmni£xtrad_01.C9v>2t3^I0000044g




    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
    Central
    330 West Broadway
    San Diego, CA 92101


    SHORT TITLE: SHAY VS APPLE INC {EFILE]

                                                                                            CASE NUMBER:
           CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                      37-2020-00017475-CU-MC-CTL

M    I certify that I am not a party to this cause. I certify that a true copy of NOTICE OF RESCHEDULED HEARING
     was mailed following standard court practices In a sealed envelope with postage fully prepaid, addressed as
     indicated below.
     Gardena. California on 06/26/2020.



                                                                             T
                                         Clerk of the Court, by:       'iCCanaslmb'
                                                                                                                      , Deputy

     JAMES R HAWKINS                                               SAMANTHA SMITH
     JAMES HAWKINS APLC                                            JAMES HAWKINS. APLC
     9880 RESEARCH DRIVE #200                                      9880 RESEARCH DRIVE #200
     IRVINE. CA 92618                                              IRVINE. CA 92618




                                   CLERK'S CERTIFICATE OF SERVICE BY MAIL




                                                                                                                           Page: 2
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 w Broadway
CITY AND ZIP CODE:   San Diego. CA 92101-3827
BRANCH NAME:         Ceniral
TELEPHONE NUMBER: (619)450-7068

PLAINTIFF(S) / PETITIONER{S):              Rachael Shay

OEFENDANT(S)/RESPONDENT(S): Apple InceUI.


SHAY VS APPLE INC {EFILE]
                                                                                            CASE NUMBER:
NO TICE O F CASE ASSIG NM ENT AND CASE M ANAG EM ENT
CO NFERENCE on M ANDATO RY eFILE CASE                                                       37-2020-00017475-CU-MC-CTL


CASE ASSIG NED FO R ALL PURPO SES TO :
Ju(dge: RichariJ S. Whitney                                                           Department: C-68


COMPLAINT/PETITION FILED: 05/28/2020


TYPE OF HEARING SCHEDULED                            DATE            TIME           DEPT               JUDGE
Civil Case Management Conference                     11/13/2020      10:00 am       C-68               Richard S. Whitney


Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
{888)882-6878, or at wAvw.courtcall.com. Please make arrangements with CourtCail as soon as possible.
A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions ofADR' options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of ali civii cases except: smail claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and fiied with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.
MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
      electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.
COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at wwrw.sdcourt.ca'.gov.
'ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).



SDSC CIV-721 (Rev. 01-17)                                                                                                        Poge: 1
                                                          NOTICE OF CASE ASSIGNMENT
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                  FOR COURT USE ONLY
  “ CENTRAL DIVISION. CENTRAL COURTHOUSE, 1100 UNION ST. SAN DIEGO, CA 92101
    CENTRAL DIVISION, HALL OF JUSTICE. 330 W. BROADWAY, SAN DIEGO. CA 92101
    CENTRAL DIVISION, SMAa CLAIMS. 330 W. BROADWAY, SAN DIEGO, CA 92101
    CENTRAL DIVISION. CIVIL 330 W. BROADWAY, ROOM 225, SAN DIEGO. CA 92101
                                                                                                             I      L       E
                                                                                                        Cliik el (III Sd M*> Ceerl   0
  S
     EAST COUNTY DIVISION. 250 E. MAIN ST.. EL CAJON, CA 92020
     NORTH COUNTY DIVISION, 325 S. MELROSE DR.. VISTA. CA 92081
     SOUTH COUNTY DIVISION. 500 3RD AVE.. CHULA VISTA. CA 91910
                                                                                                          JUL 1 4 2020
 PLA1NTIFF(S}
 Rachael Shay                                                                                     By: V. Contreras, Deputy
 DEFENDANT(S)
 Apple Inc; Apple Value Services LLC
                                                                                         CASE NUMBER
               APPLICATION AND ORDER CORRECTING COURT RECORD
                                                                                         37-2020-00017475-CU-MC-CTK


Upon review of the Register of Actions (ROA) of the above-entitled case, it has been determined that ROA # 10
Amendment to Complaint (First) filed by Shay, Rachael.                                             was erroneously entered
on 07/13/2020


            n The document was filed in the wrong, case and has since been filed in the correct case.
            [xj The incorrect filing document name was selected in the case management system and has since been
                 corrected to accurately reflect the document title.
            □ Other:____________________________________________________________________


It is hereby requested that the court make an order striking the erroneous entry from the ROA.


                                                                            Clerk of the Superior Court


Date: 07/14/2020                                                            by.                                                      Deputy
                                                                                            V. Contreras




                                                                ORDER



The ROA entry indicated above is hereby stricken frorn the ROA.
     Other:                  i *^d *



IT IS SO ORDERED.


Date:          n -14' -2^0                                                C^^^'^^dge/Cenimi^iWr of the Superior CQ.urt
                                                                                                 RICKARD S.WHlTNtV


SOSC AD.M-361 (Rov. 11/17)             APPLICATION AND ORDER CORRECTING COURT RECORD                              CoaoOv.Proc.Si28<8Xe)
                                                                                                                                 FOR COURT USE ONL Y
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DJEGO
 STREET ADDRESS:           330 West Broadway
 MAILING ADDRESS:          330 West Broadway
 CITY, STATE. 4 ZIP CODE: San Diego, CA 92101*3827
 BRANCH NAME:              Central

  PLAINTIFF(S);        Rachael Shay

  OEFENDANT(S): Apple Inc et.al.

  SHORT TITLE:         SHAY VS APPLE INC {EFILE)

                           STIPULATION TO USE ALTERNATIVE                                                         CASE NUMBER;
                               DISPUTE RESOLUTION (ADR)                                                            37-2020-00017475-CU-MC-CTL

  Judge; Richard S. Whitney                                                                             Department: C-68

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     r~l    Mediation (court-connected)                                  r~1 Non-binding private arbitration

     r~|    Mediation (private)                                          I [ Binding private arbitration

     n      Voluntary settJement conference (private)                    Q Non-binding judicial arbitration (discovery untii 15 days before trial)

     (Zl    Neutral evaluation (private)                                     n Non-binding judicial arbitration (discovery until 30 days before trial)

     r~l    Other (specify e.g., private mini-trial, private judge, etc.):




  It is also stipulated that the following shall serve as arbitrator, mediator or other neutral: (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only);


  Date;                                                                                         Date:




  Name of Plaintiff                                                                             Name of Defendant




  Signature                                                                                     Signature



  Name of Plaintiffs Attorney                                                                   Name of Defendant's Attorney




  Signature                                                                                     Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court will place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.

  Dated: 05/29/2020                                                                                            JUDGE OF THE SUPERIOR COURT
SOSC CIV-3S9 (Rev 12-10)                                                                                                                                   Pago; 1
                                     STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
